--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 


 
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 


 
dated as of May 4, 2009,
 


 
Among
 
ENERGIZER RECEIVABLES FUNDING CORPORATION, as Seller,
 
ENERGIZER BATTERY, INC., as Servicer
 
ENERGIZER PERSONAL CARE, LLC, as Sub-Servicer
 


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
 
as Administrative Agent and as an Agent
 


 
and
 
THE SEVERAL AGENTS, CONDUITS AND COMMITTED PURCHASERS PARTY HERETO
 
FROM TIME TO TIME
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
PURCHASE ARRANGEMENTS
 

Section 1.1
Purchase Facility 
 

Section 1.2
Increases 
 

Section 1.3
Decreases 
 

Section 1.4
Payment Requirements 
 

Section 1.5
Restated Agreement 
 

 
 

ARTICLE II
PAYMENTS AND COLLECTIONS
 

Section 2.1
Payments 
 

Section 2.2
Collections Prior to Amortization 
 

Section 2.3
Collections Following Amortization 
 

Section 2.4
Application of Collections 
 

Section 2.5
Payment Recission 
 

Section 2.6
Maximum Purchaser Interests 
 

Section 2.7
Clean Up Call 
 

 
 

ARTICLE III
CONDUIT FUNDING
 

Section 3.1
CP Costs 
 

Section 3.2
CP Costs Payments 
 

Section 3.3
Calculation of CP Costs 
 

 
 

ARTICLE IV
COMMITTED PURCHASER FUNDING
 

Section 4.1
Committed Purchaser Funding 
 

Section 4.2
Yield Payments 
 

Section 4.3
Selection and Continuation of Tranche Periods 
 

Section 4.4
Committed Purchaser Discount Rates 
 

Section 4.5
Suspension of the LIBO Rate 
 

Section 4.6
Extension of Liquidity Termination Date. 
 

 
 

ARTICLE V
REPRESENTATIONS AND WARRANTIES
 

Section 5.1
Representations and Warranties of the Seller Parties 
 

Section 5.2
Committed Purchaser Representations and Warranties 
 

 
 

ARTICLE VI
CONDITIONS OF PURCHASES
 

Section 6.1
Conditions Precedent to Initial Incremental Purchase 
 

Section 6.2
Conditions Precedent to All Purchases and Reinvestments 
 

 
 

ARTICLE VII
COVENANTS
 

Section 7.1
Affirmative Covenants of the Seller Parties 
 

Section 7.2
Negative Covenants of the Seller Parties 
 

 
 

ARTICLE VIII
ADMINISTRATION AND COLLECTION
 

Section 8.1
Designation of Servicer 
 

Section 8.2
Duties of Servicer 
 

Section 8.3
Collection Notices 
 

Section 8.4
Responsibilities of Seller 
 

Section 8.5
Reports 
 

Section 8.6
Servicing Fees 
 

 
 

ARTICLE IX
AMORTIZATION EVENTS
 

Section 9.1
Amortization Events 
 

Section 9.2
Remedies 
 

 
 

ARTICLE X
INDEMNIFICATION
 

 
Section 10.1Indemnities by the Seller Parties 

 
Section 10.2Increased Cost and Reduced Return 

 
Section 10.3Other Costs and Expenses 

 
Section 10.4Allocations 

 
 

ARTICLE XI
THE AGENT
 

 
Section 11.1Authorization and Action 

 
Section 11.2Delegation of Duties 

 
Section 11.3Exculpatory Provisions 

 
Section 11.4Reliance by Agent 

 
Section 11.5Non-Reliance on Agent and Other Purchasers 

 
Section 11.6Reimbursement and Indemnification 

 
Section 11.7Agent in its Individual Capacity 

 
Section 11.8Successor Agent 

 
 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
 

 
Section 12.1Assignments 

 
Section 12.2Participations 

 
 

ARTICLE XIII
{RESERVED}


 
 

ARTICLE XIV
MISCELLANEOUS

 
Section 14.1Waivers and Amendments 

 
Section 14.2Notices 

 
Section 14.3Ratable Payments 

 
Section 14.4Protection of Ownership Interests of the Purchasers 

 
Section 14.5Confidentiality 

 
Section 14.6Bankruptcy Petition 

 
Section 14.7Limitation of Liability 

 
Section 14.8CHOICE OF LAW 

 
Section 14.9CONSENT TO JURISDICTION 

 
Section 14.10WAIVER OF JURY TRIAL 

 
Section 14.11Integration; Binding Effect; Survival of Terms 

 
Section 14.12Counterparts; Severability; Section References 

 
Section 14.13BTMU Corporate Bank Roles 

 
Section 14.14Characterization 

 
Section 14.15Withholding 

 
Section 14.16Patriot Act 

 
Section 14.17 No Recourse



 
 

--------------------------------------------------------------------------------

 

Exhibits and Schedules
 
Exhibit I                                                                   
Definitions
Exhibit II                                                                   
Form of Purchase Notice
Exhibit III                                                                   
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s)
Exhibit IV                                                                   
Names of Collection Banks; Collection Accounts
Exhibit V                                                                   
Form of Compliance Certificate
Exhibit VI                                                                   
Form of Collection Account Agreement
Exhibit VII                                                                   
Form of Assignment Agreement
Exhibit VIII                                                                   
Credit and Collection Policy
Exhibit IX                                                                   
Form of Contract(s)
Exhibit X                                                                   
Form of Monthly Report
Exhibit XI                                                                   
Form of Performance Undertaking
Exhibit XII                                                                   
Form of Interim Report
Schedule A                                                                   
Commitments
Schedule B                                                                   
Closing Documents





 




 
 

--------------------------------------------------------------------------------

 



 
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
 
This Third Amended and Restated Receivables Purchase Agreement dated as of May
4, 2009 is among ENERGIZER RECEIVABLES FUNDING CORPORATION, a Delaware
corporation (“Seller”), ENERGIZER BATTERY, INC., a Delaware corporation
(“Energizer”), as Servicer, ENERGIZER PERSONAL CARE, LLC, a Delaware limited
liability company (“EPC”), as Sub-Servicer (Sub-Servicer together with Seller
and Servicer, the “Seller Parties” and each a “Seller Party”), the Committed
Purchasers listed from time to time on Schedule A to this Agreement (together
with any of their respective successors and assigns hereunder), GOTHAM FUNDING
CORPORATION (“Gotham”), VICTORY RECEIVABLES CORPORATION (“Victory” and together
with Gotham and any conduit that becomes a party hereto from time to time, the
“Conduits”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”),
as an Agent and as administrative agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Administrative Agent”).  Unless defined elsewhere herein, capitalized terms
used in this Agreement shall have the meanings assigned to such terms in Exhibit
I.
 
PRELIMINARY STATEMENTS
 
Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.
 
Each Conduit may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.
 
In the event that a Conduit declines to make any purchase, the Committed
Purchaser(s) in the relevant Conduit Group shall, at the request of Seller,
purchase Purchaser Interests from time to time.
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, has been requested and
is willing to act as Administrative Agent on behalf of the Conduits and the
Committed Purchasers in accordance with the terms hereof.
 
Seller, Servicer, the Committed Purchasers, the Conduits, the Agents and the
Administrative Agent are parties to that certain Receivables Purchase Agreement
dated as of April 4, 2000 (the “Original RPA”), as amended and restated by that
certain First Amended and Restated Receivables Purchase Agreement dated as of
June 30, 2008 (the “First Amended and Restated RPA”), as amended and restated by
that certain Second Amended and Restated Receivables Purchase Agreement dated as
of March 27, 2009 (the “Second Amended and Restated RPA”), as amended or
otherwise modified to and including the date hereof (the Original RPA, the First
Amended and Restated RPA and the Second Amended and Restated RPA together, the
“Original Agreement”), and desire to amend and restate the Original Agreement to
appoint EPC as Sub-Servicer of Receivables under this Agreement and to make
certain other changes as are set forth in this Agreement.
 
 
ARTICLE I
PURCHASE ARRANGEMENTS
 
Section 1.1 Purchase Facility. Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Administrative Agent for the benefit of one or more of the Purchasers.  In
accordance with the terms and conditions set forth herein, the Relevant Conduits
in their respective Conduit Groups may collectively, at their option, instruct
the Administrative Agent to purchase on their behalf, or if either of the
Relevant Conduits shall decline to purchase, the Administrative Agent shall
purchase, on behalf of the Committed Purchasers in the related Conduit Group,
Purchaser Interests from time to time in an aggregate amount not to exceed at
such time the lesser of (i) the Purchase Limit and (ii) the aggregate amount of
the Commitments during the period from the date hereof to but not including the
Facility Termination Date.  Furthermore, with respect to each Conduit Group, the
product of (x) the Purchase Pro Rata Share of such Conduit Group and (y) the
aggregate amount of outstanding Capital of the Purchaser Interests so purchased
by the Purchasers in such Conduit Group from time to time shall not exceed at
such time the lesser of (a) the related Group Purchase Limit and (b) the
aggregate amount of the related Commitments for such Conduit Group during the
period from the date hereof to but not including the Facility Termination Date.
 
Section 1.2 Increases.  Seller shall provide the Agents with at least one
Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”), with a written copy thereof
delivered simultaneously to the Administrative Agent.  Each Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall be at
least $1,000,000 and integral multiples of $100,000 in excess thereof) and date
of purchase and, in the case of an Incremental Purchase to be funded by the
Committed Purchasers, the requested Discount Rate and Tranche Period.  Following
receipt of a Purchase Notice, the Agents will determine whether the Relevant
Conduits in their respective Conduit Groups agree to make the purchase.  Without
the prior approval of the Relevant Conduit in each Conduit Group, Seller shall
not request more than three proposed purchases in any calendar month and, unless
approved by each Relevant Conduit in its sole discretion, any such requests in
excess of three in any calendar month shall be void.  If the Relevant Conduit in
a Conduit Group declines to make a proposed purchase, Seller may cancel the
Purchase Notice (with a written copy of the notice of such cancellation
delivered simultaneously to the Administrative Agent) or, in the absence of such
a cancellation, the Incremental Purchase of the Purchaser Interest will be made
by the Committed Purchasers in the related Conduit Group.  On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Agent on behalf of the Relevant Conduit or the
Committed Purchasers in each Conduit Group, as applicable, shall deposit to the
Facility Account, in immediately available funds, no later than 3:00 p.m. (New
York time), an amount equal to (i) in the case of the Relevant Conduit, the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests such Relevant Conduit is then purchasing or (ii) in the case
of a Committed Purchaser, such Committed Purchaser’s Pro Rata Share of the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Committed Purchasers in the related Conduit Group are
purchasing.  A default by a Purchaser in the performance of its obligations
under this Agreement shall not relieve the other Purchasers of their obligations
hereunder.  The Purchase Notice which is to be effective on the date hereof
shall not be required to be provided with at least one Business Day’s prior
notice.
 
Section 1.3 Decreases.  Seller shall provide the Agents with prior written
notice in conformity with the Required Notice Period (a “Reduction Notice”) in
the form of Exhibit XIII hereto of any proposed reduction of Aggregate Capital
from Collections, with a copy of such Reduction Notice delivered simultaneously
to the Administrative Agent.  Such Reduction Notice shall designate (i) the date
(the “Proposed Reduction Date”) upon which any such reduction of Aggregate
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of Aggregate Capital to be reduced (the
“Aggregate Reduction”), which shall be applied ratably to the Purchaser
Interests of each Conduit Group in accordance with the amount of Capital (if
any) owing to such Conduit Group (ratably, based on their respective Reduction
Pro Rata Shares).  The Reduction Pro Rata Share of such Aggregate Reduction with
respect to a Conduit Group shall in turn be applied ratably to the Purchaser
Interests of the Conduit(s) and the Committed Purchasers in such Conduit Group
in accordance with the amount of Capital (if any) owing to such Conduit(s), on
the one hand, and the amount of Capital (if any) owing to such Committed
Purchasers (ratably, based on their respective Pro Rata Shares), on the other
hand.  Only one (1) Reduction Notice shall be outstanding at any time.  No
Aggregate Reduction will be made following the occurrence of the Amortization
Date without the consent of the Administrative Agent and each Agent.
 
Section 1.4 Payment Requirements.  All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 p.m. (New York
time) on the day when due in immediately available funds, and if not received
before 12:00 p.m. (New York time) shall be deemed to be received on the next
succeeding Business Day.  If such amounts are payable to a Purchaser they shall
be paid to the relevant Agent, for the account of such Purchaser, at 1251 Avenue
of the Americas, New York, New York 10020 (in the case of a Purchaser in the
Conduit Group with BTMU as an Agent), until the applicable Seller Party is
otherwise notified in writing by the relevant Agent.  Upon notice to Seller, the
relevant Agent may debit the Facility Account for all relevant amounts due and
payable hereunder.  All computations of Yield, per annum fees calculated as part
of any CP Costs, per annum fees hereunder and per annum fees under the Fee
Letter shall be made on the basis of a year of 360 days for the actual number of
days elapsed.  If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
 
 
Section 1.5 Restated Agreement.  Upon the effectiveness of this Agreement, each
reference to the Original Agreement in any other Transaction Document, and any
document, instrument or agreement executed and/or delivered in connection with
the Original Agreement or any other Transaction Document, shall mean and be a
reference to this Agreement.  The other Transaction Documents and all
agreements, instruments and documents executed or delivered in connection with
the Original Agreement or any other Transaction Document shall each be deemed to
be amended to the extent necessary, if any, to give effect to the provisions of
this Agreement, as the same may be amended, modified, supplemented or restated
from time to time.  The effect of this Agreement is to amend and restate the
Original Agreement in its entirety, and to the extent that any rights, benefits
or provisions in favor of the Administrative Agent or any Purchaser existed in
the Original Agreement and continue to exist in this Agreement without any
written waiver of any such rights, benefits or provisions prior to the date
hereof, then such rights, benefits or provisions are acknowledged to be and to
continue to be effective from and after April 4, 2000.  This Agreement is not a
novation.  The parties hereto agree and acknowledge that any and all rights,
remedies and payment provisions under the Original Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Original Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.  The parties hereto agree
and acknowledge that any and all amounts owing as or for Capital, Yield, CP
Costs, fees, expenses or otherwise under or pursuant to the Original Agreement,
immediately prior to the effectiveness of this Agreement, shall be owing as or
for Capital, Yield, CP Costs, fees, expenses or otherwise, respectively, under
or pursuant to this Agreement.
 
 
ARTICLE II
PAYMENTS AND COLLECTIONS
 
Section 2.1 Payments.  Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to each Agent (or to an account
designated by such Agent) when due, for the account of the Purchaser or
Purchasers in the relevant Conduit Group on a full recourse basis, (i) such
relevant fees as set forth in the Fee Letter (which fees shall be sufficient to
pay all fees owing to the relevant Committed Purchasers), (ii) all relevant CP
Costs, (iii) all relevant amounts payable as Yield, (iv) all relevant amounts
payable as Deemed Collections (which shall be immediately due and payable by
Seller and applied to reduce outstanding Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (v) all relevant amounts payable
to reduce the Purchaser Interest, if required, pursuant to Section 2.6, (vi) all
relevant amounts payable pursuant to Article X, if any, (vii) all relevant
Servicer costs and expenses, including the Servicing Fee, in connection with
servicing, administering and collecting the Receivables, (viii) all relevant
Broken Funding Costs and (ix) all relevant Default Fees (collectively, the
“Obligations”).  If any Person fails to pay any of the Obligations when due,
such Person agrees to pay, on demand, the Default Fee in respect thereof until
paid.  Notwithstanding the foregoing, no provision of this Agreement or the Fee
Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law.  If at any time
Seller receives any Collections or is deemed to receive any Collections, Seller
shall immediately pay such Collections or Deemed Collections to Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers and the Agents.
 
Section 2.2 Collections Prior to Amortization.  Prior to the Amortization Date,
any Collections and/or Deemed Collections received by Servicer shall be set
aside and held in trust by Servicer for the payment of any accrued and unpaid
Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.  If at
any time any Collections and/or Deemed Collections are received by Servicer
prior to the Amortization Date, (i) Servicer shall set aside the Termination
Percentage (hereinafter defined) of Collections evidenced by the Purchaser
Interests of each Terminating Committed Purchaser and (ii) Seller hereby
requests and the Purchasers (other than any Terminating Committed Purchasers)
hereby agree to make, simultaneously with such receipt, a reinvestment (each a
“Reinvestment”) with that portion of the balance of each and every Collection
and Deemed Collection received by Servicer that is part of any Purchaser
Interest (other than any Purchaser Interests of Terminating Committed
Purchasers), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.  On each Settlement Date prior to the occurrence of the
Amortization Date, Servicer shall remit to the account of, or designated by,
each Agent the relevant portion of the amounts set aside during the preceding
Settlement Period that have not been subject to a Reinvestment and apply such
amounts (if not previously paid in accordance with Section 2.1) first, to reduce
the relevant unpaid Obligations and second, to reduce the Capital of all
Purchaser Interests of Terminating Committed Purchasers in the relevant Conduit
Group, applied ratably to each Terminating Committed Purchaser according to its
respective Termination Percentage.  If such Capital and Obligations shall be
reduced to zero with respect to the Purchasers in a Conduit Group, any
additional Collections received by Servicer (i) if applicable, shall be remitted
to an account designated by the relevant Agent no later than 12:00 p.m. (New
York time) to the extent required to fund such Conduit Group’s Reduction Pro
Rata Share of any Aggregate Reduction on such Settlement Date and (ii) any
balance remaining thereafter shall be remitted from Servicer to Seller on such
Settlement Date.  Each Terminating Committed Purchaser shall be allocated a
ratable portion of Collections from the Liquidity Termination Date that such
Terminating Committed Purchaser did not consent to extend (as to such
Terminating Committed Purchaser, the “Termination Date”) until such Terminating
Financing Institution’s Capital shall be paid in full.  This ratable portion
shall be calculated on the Termination Date of each Terminating Committed
Purchaser as a percentage equal to (i) Capital of such Terminating Committed
Purchaser outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination
Percentage”).  Each Terminating Committed Purchaser’s Termination Percentage
shall remain constant prior to the Amortization Date.  On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Committed Purchaser’s Capital shall be reduced ratably with all
Committed Purchasers in accordance with Section 2.3.
 
Section 2.3 Collections Following Amortization.  On the Amortization Date and on
each day thereafter, Servicer shall set aside and hold in trust, for the holder
of each Purchaser Interest, all Collections received on such day and an
additional amount, from Seller’s assets, for the payment of any accrued and
unpaid Obligations owed by Seller and not previously paid by Seller in
accordance with Section 2.1.  On and after the Amortization Date, Servicer
shall, at any time upon the request from time to time by (or pursuant to
standing instructions from) any Agent (i) remit to an account designated by such
Agent the relevant portion of the amounts set aside pursuant to the preceding
sentence, and (ii) apply such relevant amounts to reduce the Capital associated
with each such Purchaser Interest held by a Purchaser in the relevant Conduit
Group and any other relevant Aggregate Unpaids.
 
Section 2.4 Application of Collections.  If there shall be insufficient funds on
deposit for Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), Servicer
shall distribute such funds:
 
first, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables ,
including the Servicing Fee, if Seller or one of its Affiliates is not then
acting as Servicer,
 
second, to the reimbursement of the Administrative Agent’s or each of the
Agents’ (as the case may be) costs of collection and enforcement of this
Agreement,
 
third, for the ratable payment of all other unpaid Obligations , provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,
 
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage) and
 
fifth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
 
 
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Administrative Agent, the Agents and the Purchasers in
accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of each such priority.
 
Section 2.5 Payment Recission.  No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any
reason.  Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
relevant Agent (for application to the Person or Persons who suffered such
recission, return or refund) the full amount thereof, plus the related Default
Fee from the date of any such recission, return or refunding.
 
Section 2.6 Maximum Purchaser Interests.  Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%.  If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall pay to each Agent within three (3) Business Days an amount to be applied
to reduce its Conduit Group’s Reduction Pro Rata Shares of the Aggregate
Capital, such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 100%.
 
Section 2.7 Clean Up Call.  In addition to Seller’s rights pursuant to Section
1.3, Seller shall have the right (after providing written notice to the Agents
(with a copy thereof to the Administrative Agent) in accordance with the
Required Notice Period), at any time following the reduction of the Aggregate
Capital to a level that is less than 100.0% of the original Purchase Limit, to
repurchase from the Purchasers all, but not less than all, of the then
outstanding Purchaser Interests.  The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds to the Agents.  Such repurchase shall be
without representation, warranty or recourse of any kind by, on the part of, or
against any Purchaser, any Agent or the Administrative Agent.
 
 
ARTICLE III 
CONDUIT FUNDING
 
Section 3.1 CP Costs.  Seller shall pay the relevant CP Costs with respect to
the Capital associated with each Purchaser Interest of each Conduit for each day
that any Capital in respect of such Purchaser Interest is outstanding.  Each
Purchaser Interest funded substantially with Pooled Commercial Paper will accrue
CP Costs each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the relevant Conduit and funded substantially with its Pooled
Commercial Paper.
 
Section 3.2 CP Costs Payments.  On each Settlement Date, Seller shall pay to
each Agent (for the benefit of the Conduit(s) in the relevant Conduit Group) an
aggregate amount in each case equal to all accrued and unpaid CP Costs in
respect of the Capital associated with all Purchaser Interests of the relevant
Conduit(s) in such Conduit Group for the immediately preceding Accrual Period in
accordance with Article II.
 
Section 3.3 Calculation of CP Costs.  On the tenth calendar day of each month
or, if such day is not a Business Day, on the next succeeding Business Day, each
Agent shall calculate the aggregate amount of the relevant CP Costs for the
applicable Accrual Period and shall notify Seller of such aggregate amount.
 
 
ARTICLE IV
COMMITTED PURCHASER FUNDING
 
Section 4.1 Committed Purchaser Funding.  Each Committed Purchaser Interest
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof.  Until Seller gives notice to the Administrative Agent of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Committed Purchaser Interest shall be the Alternate Base Rate.  If any Funding
Source acquires by assignment from a Conduit any Purchaser Interest pursuant to
any Funding Agreement, each Purchaser Interest so assigned shall each be deemed
to have a new Tranche Period commencing on the date of any such assignment and
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof as if each such Purchaser Interest was held by a Committed Purchaser, and
with respect to each such Purchaser Interest, the assignee thereof shall be
deemed to be a Committed Purchaser solely for the purposes of Sections 4.1, 4.2,
4.3, 4.4 and 4.5.
 
Section 4.2 Yield Payments.  On the Settlement Date for each Committed Purchaser
Interest , Seller shall pay to each Agent (for the benefit of the Committed
Purchasers in the relevant Conduit Group) an aggregate amount equal to the
accrued and unpaid Yield for the entire Tranche Period of each such Purchaser
Interest held by a Purchaser in such Conduit Group in accordance with Article
II.
 
Section 4.3 Selection and Continuation of Tranche Periods
 
(a) With consultation from (and approval by) the relevant Agent, Seller shall
from time to time request Tranche Periods for the Committed Purchaser Interests
in a Conduit Group, provided that, if at any time the Committed Purchasers shall
have a Purchaser Interest, Seller shall always request Tranche Periods such that
at least one Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.
 
(b) Seller or the relevant Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, may, effective on the
last day of the Terminating Tranche:  (i) divide any such Purchaser Interest
into multiple Purchaser Interests, (ii) combine any such Purchaser Interest with
one or more other Purchaser Interests that have a Terminating Tranche ending on
the same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
a Conduit be combined with a Committed Purchaser Interest or of another Conduit,
and in no event may a Committed Purchaser Interest be combined with a Purchaser
Interest of a Purchaser in a different Conduit Group.
 
Section 4.4 Committed Purchaser Discount Rates.  Seller may select the LIBO Rate
or the Alternate Base Rate for each Committed Purchaser Interest.  Seller shall
by 12:00 p.m. (New York time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the LIBO Rate is
being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Alternate Base Rate is being requested as a new Discount Rate, give the relevant
Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche.  Until Seller gives notice to the
relevant Agent of another Discount Rate, the initial Discount Rate for any
Purchaser Interest transferred to the Committed Purchasers pursuant to the terms
and conditions hereof (or assigned or transferred to any Funding Source or to
any other Person) shall be the Alternate Base Rate.
 
Section 4.5 Suspension of the LIBO Rate
 
.  (a)  If any Committed Purchaser notifies the relevant Agent and the
Administrative Agent that it has determined that funding its Pro Rata Share of
the Committed Purchaser Interest at a LIBO Rate would violate any applicable
law, rule, regulation or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at such LIBO Rate are
not available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then the
relevant Agent shall suspend the availability of such LIBO Rate and require
Seller to select the Alternate Base Rate for any Purchaser Interest accruing
Yield at such LIBO Rate.
 
(b) If less than all of the Committed Purchasers give a notice to the relevant
Agent pursuant to Section 4.5(a), each Committed Purchaser which gave such a
notice shall be obliged, at the request of Seller, a Conduit in the same Conduit
Group, the Administrative Agent or any Agent, to assign all of its rights and
obligations hereunder to (i) another Committed Purchaser in the same Conduit
Group or (ii) another funding entity nominated by Seller, the Administrative
Agent or any Agent that is acceptable to such Conduit and willing to participate
in this Agreement through the Liquidity Termination Date in the place of such
notifying Committed Purchaser; provided that (i) the notifying Committed
Purchaser receives payment in full, pursuant to an Assignment Agreement, of an
amount equal to such notifying Committed Purchaser’s Pro Rata Share of the
Capital and Yield owing to all of the Committed Purchasers in the same Conduit
Group and all accrued but unpaid fees and other costs and expenses payable in
respect of its Pro Rata Share of the Purchaser Interests of the Committed
Purchasers in the same Conduit Group, and (ii) the replacement Committed
Purchaser otherwise satisfies the requirements of Section 12.1(b).
 
 
Section 4.6 Extension of Liquidity Termination Date.
 
(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Administrative Agent (each such notice an “Extension Notice”) at least 60 days
prior to the Liquidity Termination Date then in effect.  After the
Administrative Agent’s receipt of any Extension Notice, the Administrative Agent
shall promptly advise each Committed Purchaser of such Extension Notice.  Each
Committed Purchaser may, in its sole discretion, by a revocable notice (a
“Consent Notice”) given to the Administrative Agent on or prior to the 30th day
prior to the Liquidity Termination Date then in effect (such period from the
date of the Extension Notice to such 30th day being referred to herein as the
“Consent Period”), consent to such extension of such Liquidity Termination Date;
provided, however, that, except as provided in Section 4.6(b), such extension
shall not be effective with respect to any of the Committed Purchasers if any
one or more Committed Purchasers:  (i) notifies the Administrative Agent during
the Consent Period that such Committed Purchaser either does not wish to consent
to such extension or wishes to revoke its prior Consent Notice or (ii) fails to
respond to the Administrative Agent within the Consent Period (each Committed
Purchaser or its related Conduit Group that does not wish to consent to such
extension or wishes to revoke its prior Consent Notice or fails to respond to
the Administrative Agent within the Consent Period is herein referred to as a
“Non-Renewing Committed Purchaser”).  If none of the events described in the
foregoing clauses (i) or (ii) occurs during the Consent Period and all Consent
Notices have been received, then, the Liquidity Termination Date shall be
irrevocably extended until the date that is 364 days after the Liquidity
Termination Date then in effect.  The Administrative Agent shall promptly notify
Seller of any Consent Notice or other notice received by the Administrative
Agent pursuant to this Section 4.6(a).
 
(b) Upon receipt of notice from the Administrative Agent pursuant to Section
4.6(a) of any Non-Renewing Committed Purchaser or that the Liquidity Termination
Date has not been extended, one or more of the Committed Purchasers (including
any Non-Renewing Committed Purchaser) may proffer to the Administrative Agent
and each Agent the names of one or more institutions meeting the criteria set
forth in Section 12.1(b)(i) that are willing to accept assignments of and assume
the rights and obligations under this Agreement and the other applicable
Transaction Documents of the Non-Renewing Committed Purchaser.  Provided the
proffered name(s) are acceptable to the Administrative Agent and each Agent, the
Administrative Agent shall notify the remaining Committed Purchasers of such
fact, and the then existing Liquidity Termination Date shall be extended for an
additional 364 days upon satisfaction of the conditions for an assignment in
accordance with Section 12.1 and the Commitment of each Non-Renewing Committed
Purchaser shall be reduced to zero.  If the rights and obligations under this
Agreement and the other applicable Transaction Documents of each Non-Renewing
Committed Purchaser are not assigned as contemplated by this Section 4.6(b)
(each such Non-Renewing Committed Purchaser or its related Conduit Group, as the
case may be, whose rights and obligations under this Agreement and the other
applicable Transaction Documents are not so assigned is herein referred to as a
“Terminating Committed Purchaser”) and at least one Committed Purchaser is not a
Non-Renewing Committed Purchaser, the then existing Liquidity Termination Date
shall be extended for an additional 364 days; provided, however, that (i) each
of the Purchase Limit and the relevant Group Purchase Limit shall be reduced on
the Liquidity Termination Date that such Terminating Committed Purchaser did not
consent to extend by an aggregate amount equal to the Terminating Commitment
Availability as of such date of each Terminating Committed Purchaser and shall
thereafter continue to be reduced by amounts equal to any reduction in the
Capital of any Terminating Committed Purchaser (after application of Collections
pursuant to Sections 2.2 and 2.3) and (ii) the Commitment of each Terminating
Committed Purchaser shall be reduced to zero on the Termination Date applicable
to such Terminating Committed Purchaser.  Upon reduction to zero of the Capital
of all of the Purchaser Interests of a Terminating Committed Purchaser (after
application of Collections thereto pursuant to Sections 2.2 and 2.3) all rights
and obligations of such Terminating Committed Purchaser hereunder shall be
terminated and such Terminating Committed Purchaser shall no longer be a
“Committed Purchaser”; provided, however, that the provisions of Article X shall
continue in effect for its benefit with respect to Purchaser Interests held by
such Terminating Committed Purchaser prior to its termination as a Committed
Purchaser.  For the avoidance of doubt, each reference to a Committed Purchaser
in the context of a Terminating Committed Purchaser shall be deemed to refer to
the related Conduit Group if any Conduit in such related Conduit Group continues
to hold a Purchaser Interest as a Terminating Committed Purchaser.
 
(c) Any requested extension of the Liquidity Termination Date may be approved or
disapproved by a Committed Purchaser in its sole discretion.  In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Committed Purchaser shall be reduced to zero
on the Liquidity Termination Date.  Upon reduction to zero of the Commitment of
a Committed Purchaser and upon reduction to zero of the Capital of all of the
Committed Purchaser Interests all rights and obligations of such Committed
Purchaser hereunder shall be terminated and such Committed Purchaser shall no
longer be a “Committed Purchaser”; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Committed Purchaser prior to its termination as a
Committed Purchaser.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
 
Section 5.1 Representations and Warranties of the Seller Parties.  Each Seller
Party hereby represents and warrants to the Administrative Agent, the Agents and
the Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:
 
(a) Existence and Power.  Such Seller Party is a limited liability company or a
corporation duly organized, validly existing and in good standing under the laws
of its state of organization.  Such Seller Party is duly qualified to do
business and is in good standing as a foreign entity, and has and holds all
corporate or limited liability company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
 
(b) Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate or limited
liability company powers and authority and have been duly authorized by all
necessary corporate or limited liability company action on its part.  This
Agreement and each other Transaction Document to which such Seller Party is a
party has been duly executed and delivered by such Seller Party.
 
(c) No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or operating
agreement, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder), except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
 
(d) Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
 
(e) Actions, Suits.  There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse
Effect.  Such Seller Party is not in default with respect to any order of any
court, arbitrator or governmental body, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(f) Binding Effect.  This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(g) Accuracy of Information.  All information heretofore furnished by such
Seller Party or any of its Affiliates to the Administrative Agent, the Agents or
the Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Administrative Agent, the Agents or the Purchasers will
be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
 
(h) Use of Proceeds.  No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
 
(i) Good Title.  Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
 
(j) Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Administrative Agent for the benefit of the relevant
Purchaser or Purchasers (and the Administrative Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority undivided percentage ownership or security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections.
 
(k) Places of Business and Locations of Records.  The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Administrative Agent and the Agents have
been notified in accordance with Section 7.2(a) in jurisdictions where all
action required by Section 14.4(a) has been taken and completed.  Such Seller
Party’s Federal Employer Identification Number is correctly set forth on Exhibit
III.
 
(l) Collections.  The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed.  The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV.  Seller has not granted any
Person, other than the Administrative Agent as contemplated by this Agreement,
dominion and control of any Lock-Box or Collection Account, or the right to take
dominion and control of any such Lock-Box or Collection Account at a future time
or upon the occurrence of a future event.
 
(m) Material Adverse Effect.  (i) The initial Servicer represents and warrants
that since December 31, 1999, and the initial Sub-Servicer represents and
warrants that since December 31, 2008, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the initial Sub-Servicer and its Subsidiaries,
as applicable, or the ability of the initial Servicer or the initial
Sub-Servicer to perform its obligations under this Agreement, and (ii) Seller
represents and warrants that since the date of this Agreement, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of Seller, (B) the ability of Seller to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Receivables generally or any material portion of the Receivables.
 
(n) Names.  In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.
 
(o) Ownership of Seller.  Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim.  Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
 
(p) Not an Investment Company.  Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
 
(q) Compliance with Law.  Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
 
(r) Compliance with Credit and Collection Policy.  Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Administrative Agent and the Agents have been notified in accordance with
Section 7.1(a)(vii).
 
(s) Payments to Originator and Original Sellers.  With respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt.  No
transfer by Originator of any Receivable under the Receivables Sale Agreement is
or may be voidable under any section of the Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101 et seq.), as amended.  With respect to each Receivable transferred
to Originator under the Transfer Agreement, Originator has given reasonably
equivalent value to the applicable Original Seller in consideration therefor and
such transfer was not made for or on account of an antecedent debt.  No transfer
by any Original Seller of any Receivable under the Transfer Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
 
(t) Enforceability of Contracts.  Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(u) Eligible Receivables.  Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.
 
(v) Net Receivables Balance.  Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
 
(w) Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
 
Section 5.2 Committed Purchaser Representations and Warranties.  Each Committed
Purchaser hereby represents and warrants to the Administrative Agent, the Agents
and the Conduit(s) in the related Conduit Group that:
 
(a) Existence and Power.  Such Committed Purchaser is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.
 
(b) No Conflict.  The execution and delivery by such Committed Purchaser of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets.  This
Agreement has been duly authorized, executed and delivered by such Committed
Purchaser.
 
(c) Governmental Authorization.  No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Committed Purchaser
of this Agreement and the performance of its obligations hereunder.
 
(d) Binding Effect.  This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
 
ARTICLE VI
CONDITIONS OF PURCHASES
 
 
Section 6.1 Conditions Precedent to Initial Incremental Purchase.  The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that the Administrative Agent and the Agents shall have
received on or before the date of such purchase those documents listed on
Schedule B that are required to be delivered on or before such date.  The
documents listed on part V of Schedule B are required to be delivered on or
before the effective date of this Agreement.  The Administrative Agent and each
Agent shall have received all fees and expenses required to be paid pursuant to
the terms of this Agreement (including, without limitation, Section 10.3
hereof), the Fee Letter and any other fee, charge, or expense required to be
paid prior to the effectiveness of this agreement.
 
Section 6.2 Conditions Precedent to All Purchases and Reinvestments.  Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) Servicer shall have delivered to the Administrative Agent and
the Agents, on or prior to the date of such purchase, in form and substance
satisfactory to the Administrative Agent and the Agents, all Monthly Reports and
Interim Reports as and when due under Section 8.5 and (ii) upon the request of
the Administrative Agent any of the Agents, Servicer shall have delivered to the
Administrative Agent and each of the Agents at least three (3) days prior to
such purchase or Reinvestment an interim Monthly Report showing the amount of
Eligible Receivables; (b) the Facility Termination Date shall not have occurred;
(c) the Administrative Agent and the Agents shall have received such other
approvals, opinions or documents as it may reasonably request and (d) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):
 
 
(i)           the representations and warranties set forth in Section 5.1 are
true and correct in all material respects on and as of the date of such
Incremental Purchase or Reinvestment as though made on and as of such date;
 
 
(ii)           no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that would constitute an Amortization
Event or a Potential Amortization Event; and
 
 
(iii)           the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
 
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent, any of the Agents or any Purchaser, occur
automatically on each day that Servicer shall receive any Collections without
the requirement that any further action be taken on the part of any Person and
notwithstanding the failure of Seller to satisfy any of the foregoing conditions
precedent in respect of such Reinvestment.  The failure of Seller to satisfy any
of the foregoing conditions precedent in respect of any Reinvestment shall give
rise to a right of the Administrative Agent and each of the Agents, which right
may be exercised at any time on demand of the Administrative Agent or any of the
Agents, to rescind the related purchase and direct Seller to pay to the Agents
for the benefit of the Purchasers in their respective Conduit Groups an
aggregate amount equal to the Collections prior to the Amortization Date that
shall have been applied to the affected Reinvestment.
 
ARTICLE VII
COVENANTS
 
 
Section 7.1 Affirmative Covenants of the Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
 
(a) Financial Reporting.  Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and the Agents:
 
(i) Annual Reporting.  Within 90 days after the close of each of its respective
fiscal years, (i) audited financial statements (which shall include balance
sheets, statements of income and retained earnings and a statement of cash
flows) for Provider for such fiscal year, together with an unqualified audit
report (in form satisfactory to the Administrative Agent and the Agents) on such
financial statements of, and certified in a manner acceptable to the
Administrative Agent and the Agents by, PricewaterhouseCoopers LLP or
other  independent public accountants reasonably acceptable to the
Administrative Agent and the Agents and (ii) an unaudited balance sheet and
income statement of the Seller in a form reasonably acceptable to the
Administrative Agent and the Agents.
 
(ii) Quarterly Reporting.  Within 45 days after the close of the first three (3)
quarterly periods of each of its fiscal years, balance sheets of Provider as at
the close of each such period and statements of income and retained earnings and
a statement of cash flows for the Provider for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer on behalf of the Provider.
 
(iii) Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s or Provider’s, as applicable, Authorized Officer
on behalf of such Person and dated the date of such annual financial statement
or such quarterly financial statement, as the case may be.
 
(iv) Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of such Seller Party or Provider copies of all financial
statements, reports and proxy statements so furnished; provided, that Seller
Parties shall not be required to provide any registration statements or reports
which are available on the EDGAR system of the Securities and Exchange
Commission.
 
(v) S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements (other than registration statements on Form S-8) and
annual, quarterly or other reports which Originator, any Original Seller,
Provider or any of their respective Subsidiaries files with the Securities and
Exchange Commission; provided, that Seller Parties shall not be required to
provide any registration statements or reports which are available on the EDGAR
system of the Securities and Exchange Commission.
 
(vi) Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent, any Agent or Conduit, copies of the same.
 
(vii) Change in Credit and Collection Policy.  At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the consent of the Administrative Agent and the
Agents thereto; provided that if such change or amendment was required pursuant
to any change in any applicable law, rule or regulation, such Seller Party shall
only be required to give prompt notice of such change or amendment and shall not
be required to request the consent of the Administrative Agent and the Agents.
 
(viii) Other Information.  (A) Within 45 days after a request from the
Administrative Agent or any of the Agents, internally prepared financial
statements  (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flow) for such Seller Party for any
quarterly period in any fiscal year of such Seller Party, all certified by its
chief financial officer, and (B) promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party, any
Original Seller or Provider as the Administrative Agent or any of the Agents may
from time to time reasonably request in order to protect the interests of the
Administrative Agent, the Agents and the Purchasers under or as contemplated by
this Agreement.
 
(b) Notices.  Such Seller Party will notify the Administrative Agent and the
Agents in writing of any of the following promptly upon becoming aware of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
 
(i) Amortization Events or Potential Amortization Events.  The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer on behalf of such Seller Party.
 
(ii) Judgment and Proceedings.  (A) The entry of any judgment or decree against
Provider or any of its Subsidiaries if the aggregate amount of all judgments and
decrees then outstanding against Provider and its Subsidiaries exceeds
$10,000,000 and (B) the institution of any material  litigation, arbitration
proceeding or governmental proceeding against Provider or any of its
Subsidiaries; and (C) the entry of any judgment or decree or the institution of
any litigation, arbitration proceeding or governmental proceeding against
Seller.
 
(iii) Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
 
(iv) Termination Date.  The occurrence of (A) the “Termination Date” under and
as defined in the Receivables Sale Agreement and (B) the “Termination Date”
under and as defined in the Transfer Agreement.
 
(v) Defaults Under Other Agreements.  (A) The occurrence of a default or an
event of default under any other financing arrangement pursuant to which Seller
is a debtor or an obligor and (B) the occurrence of any default or event of
default under any other financing arrangement or arrangements governing
Indebtedness, individually or in the aggregate, greater than or equal to
$30,000,000 pursuant to which Provider or any of its Subsidiaries is a debtor or
an obligor.
 
(vi) Downgrade of Originator or Provider.  Any downgrade in the rating of any
Indebtedness of Originator, any Original Seller or Provider by Standard & Poor’s
Ratings Group or by Moody’s Investors Service, Inc., setting forth the
Indebtedness affected and the nature of such change.
 
(c) Compliance with Laws and Preservation of Corporate Existence.  Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.  Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
 
(d) Audits.  Such Seller Party will furnish to the Administrative Agent (with
the Administrative Agent providing copies thereof to each Committed Purchaser,
subject to the Administrative Agent receiving any necessary consents to
disclosure) from time to time such information with respect to it, any Original
Seller and the Receivables as the Administrative Agent may reasonably
request.  Such Seller Party will (and will cause Originator and each Original
Seller to), from time to time during regular business hours as requested by the
Administrative Agent upon reasonable notice and at the sole cost of such Seller
Party, permit the Administrative Agent, or its agents or representatives, (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Receivables and the Related Security or
any Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the Authorized
Officers or financial officers of Seller, any Original Seller or Servicer having
knowledge of such matters.  So long as no Potential Amortization Event or
Amortization Event exists, the visits under this Section 7.1(d) that are at the
sole cost of the applicable Seller Party shall be limited to four times a
calendar year; and upon the occurrence and during the continuance of a Potential
Amortization Event or an Amortization Event, any and all visits shall be at the
sole cost of the applicable Seller Party, provided that if the Administrative
Agent or its agent or representative fails to make any such examination and/or
visit during any calendar year period, any Committed Purchaser or its agent or
representative may make such examination and/or visit in the Administrative
Agent’s stead.
 
(e) Keeping and Marking of Records and Books.
 
(i) Servicer will (and will cause Originator and each Original Seller to)
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  Servicer
will (and will cause Originator and each Original Seller to) give the
Administrative Agent and the Agents notice of any material change in the
administrative and operating procedures referred to in the previous sentence.
 
(ii) Such Seller Party will (and will cause Originator and each Original Seller
to) (A) not later than the date hereof, mark its master data processing records
and other books and records relating to the Purchaser Interests with a legend,
acceptable to the Administrative Agent, describing the Purchaser Interests and
(B) upon the request of the Administrative Agent (x) mark each Contract with a
legend describing the Purchaser Interests and (y) at any time after the
occurrence of a Potential Amortization Event, deliver to the Administrative
Agent all Contracts (including, without limitation, all multiple originals of
any such Contract) relating to the Receivables.
 
(f) Compliance with Contracts and Credit and Collection Policy.  Such Seller
Party will (and will cause Originator and each Original Seller to) timely and
fully (i) perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables and
(ii) comply in all respects with the Credit and Collection Policy in regard to
each Receivable and the related Contract.
 
(g) Performance and Enforcement of Receivables Sale Agreement.  Seller will, and
will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement.  Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Administrative
Agent, the Agents and the Purchasers as assignees of Seller) under the
Receivables Sale Agreement as the Administrative Agent or any of the Agents may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.
 
(h) Performance and Enforcement of Transfer Agreement.  Originator shall not
enter into a Transfer Agreement or amend, modify, supplement or restate a
Transfer Agreement without the prior written consent of the Administrative Agent
and each of the Agents.  When a Transfer Agreement is effective, Seller will
require Originator and each Original Seller to perform each of their respective
obligations and undertakings under and pursuant to the Transfer Agreement, will
require that Originator purchase Receivables thereunder in strict compliance
with the terms thereof and will require that Originator vigorously enforce the
rights and remedies accorded to Originator under the Transfer Agreement.  Seller
will require Originator to take all actions to perfect and enforce Originator’s
rights and interests (and the rights and interests of Seller as assignee of
Originator, and the rights and interests of the Administrative Agent, the Agents
and the Purchasers as assignees of Seller) under the Transfer Agreement as
Seller, the Administrative Agent or any of the Agents may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Transfer Agreement.
 
(i) Ownership by Seller.  Seller will (or will cause Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent, the Agents and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Administrative Agent or any of the Agents may reasonably request), and
(ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Agents and the Purchasers, a valid and perfected first priority
undivided percentage ownership interest (or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent or the Agents for the
benefit of the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s and the Agents’ (for the benefit of the Purchasers)
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of the
Administrative Agent or the Agents for the benefit of the Purchasers as the
Administrative Agent or any of the Agents may reasonably request).
 
(j) Ownership by Originator.  Seller will cause Originator to take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Transfer Agreement irrevocably
in Originator, free and clear of any Adverse Claims other than Adverse Claims in
favor of Seller, the Administrative Agent, the Agents and the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Originator’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Originator therein as Seller or
the Administrative Agent or any of the Agents may reasonably request), and (ii)
establish and maintain, in favor of Seller and the Administrative Agent, for the
benefit of the Agents and the Purchasers, a valid and perfected first priority
undivided percentage ownership interest (or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections
purchased under the Transfer Agreement, to the full extent contemplated herein,
free and clear of any Adverse Claims other than Adverse Claims in favor of
Seller, the Administrative Agent and the Agents (for the benefit of the
Purchasers) (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s, the
Administrative Agent’s and the Agents’ (for the benefit of the Purchasers)
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller and the
Administrative Agent, for the benefit of the Agents and the Purchasers, as
Seller, the Administrative Agent or any of the Agents may reasonably request).
 
(k) Purchasers’ Reliance.  Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Originator and any Original
Seller.  Therefore, from and after April 4, 2000, Seller shall take all
reasonable steps, including, without limitation, all steps that the
Administrative Agent, the Agents or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of Originator, any Original Seller and any
Affiliates thereof and not just a division of Originator, any Original Seller or
any such Affiliate.  Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:
 
 
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator or any Original Seller (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);
 
 
(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator, any Original Seller or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and Originator, any Original Seller or such Affiliate, as
applicable, on a basis that reflects the services rendered to Seller and
Originator, such Original Seller or such Affiliate, as applicable;
 
 
(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Originator or any Original Seller,
Seller shall lease such office at a fair market rent;
 
 
(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
 
 
(E) conduct all transactions with Originator, any Original Seller and Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and Originator or any Original Seller on the basis of
actual use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;
 
 
(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;
 
 
(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
 
 
(H) maintain Seller’s books and records separate from those of Originator, any
Original Seller and any Affiliate thereof and otherwise readily identifiable as
its own assets rather than assets of Originator, any Original Seller and any
Affiliate thereof;
 
 
(I) prepare its financial statements separately from those of Originator  and
any Original Seller and insure that any consolidated financial statements of
Originator, any Original Seller or any Affiliate thereof that include Seller and
that are filed with the Securities and Exchange Commission or any other
governmental agency have notes clearly stating that Seller is a separate
corporate entity and that its assets will be available first and foremost to
satisfy the claims of the creditors of Seller;
 
 
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator, any Original Seller or any Affiliate thereof and only maintain bank
accounts or other depository accounts to which Seller alone is the account
party;
 
 
(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Originator, any Original Seller or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
 
 
(L) operate its business and activities such that:  it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;
 
 
(M) maintain its corporate charter in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Certificate of
Incorporation or By-Laws in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;
 
 
(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, the Transfer Agreement and the Performance Undertaking, such
that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement, the Transfer Agreement or the Performance
Undertaking, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivables Sale
Agreement, the Transfer Agreement or the Performance Undertaking or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Administrative Agent and the Agents;
 
 
(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.
 
 
(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
 
 
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinions issued by Bryan Cave LLP, as
counsel for Seller, in connection with the Original Agreement, this Agreement or
initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinions, remain
true and correct in all material respects at all times.
 
(l) Collections.  Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to any Seller
Party or any Affiliate of any Seller Party, such Seller Party will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of the Administrative Agent and the
Purchasers.  Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement and the applicable Collection Account
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Administrative Agent as contemplated by this Agreement.
 
(m) Taxes.  Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing by it.  Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Conduit, the Administrative Agent, the Agents or any
Committed Purchaser.
 
(n) Insurance.  Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.  The Administrative
Agent, for the benefit of the Purchasers, shall be named as an additional
insured with respect to all such liability insurance maintained by
Seller.  Seller will pay or cause to be paid, the premiums therefor and deliver
to the Administrative Agent evidence satisfactory to the Administrative Agent of
such insurance coverage.  Evidence of each policy shall be furnished to the
Administrative Agent and any Purchaser in certificated form upon the
Administrative Agent’s or such Purchaser’s request.  The foregoing requirements
shall not be construed to negate, reduce or modify, and are in addition to,
Seller’s obligations hereunder.
 
(o) Payment to Originator and to any Original Seller.  With respect to any
Receivable purchased by Seller from Originator, such sale shall be effected
under, and in strict compliance with the terms of, the Receivables Sale
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to the Originator in respect of the purchase price
for such Receivable.  With respect to any Receivable purchased by Originator
from any Original Seller, such sale shall be effected under, and in strict
compliance with the terms of, the Transfer Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Original Seller in respect of the purchase price for such
Receivable.
 
(p) Certificates and Lien Searches.  Within thirty (30) days after the date of
this Agreement or such later date to which the Administrative Agent and the
Agents shall agree, the Seller Parties will deliver (i) a good standing
certificate for each Seller Party and Provider issued by the Secretary of State
of each jurisdiction in which it has material operations and (ii) state tax lien
and judgment lien searches against the Seller Parties in each jurisdiction in
which any of them have material operations.
 
Section 7.2 Negative Covenants of the Seller Parties.  Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
 
(a) Name Change, Offices and Records.  Such Seller Party will not change its
name, identity or corporate structure (within the meaning of Section 9-402(7) of
any applicable enactment of the UCC) or relocate its chief executive office or
any office where Records are kept unless it shall have:  (i) given the
Administrative Agent at least thirty (30) days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents requested by the Administrative Agent in connection with
such change or relocation.
 
(b) Change in Payment Instructions to Obligors
 
(c) .  Except as may be required by the Administrative Agent pursuant to Section
8.2(b), such Seller Party will not add or terminate any bank as a Collection
Bank, or make any change in the instructions to Obligors regarding payments to
be made to any Lock-Box or Collection Account, unless the Administrative Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and (ii)
with respect to the addition of a Collection Bank or a Collection Account or
Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that Servicer may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.
 
(c)         Modifications to Contracts and Credit and Collection Policy.  Such
Seller Party will not, and will not permit Originator or any Original Seller to,
make any change to the Credit and Collection Policy that could adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables.  Except as provided in Section 8.2(d), Servicer will
not, and will not permit Originator or any Original Seller to, extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.
 
(d) Sales, Liens.  Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent for the
benefit of the Agents and the Purchasers provided for herein), and Seller will
defend the right, title and interest of the Administrative Agent for the benefit
of the Agents and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or
Originator or any Original Seller.
 
(e) Net Receivables Balance.  At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
 
(f) Termination Date Determination.  Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Administrative Agent and the Agents, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.  Seller will not permit Originator to designate the Termination Date
(as defined in the Transfer Agreement), or to send any written notice to any
Original Seller in respect thereof, without the prior written consent of Seller,
the Administrative Agent and the Agents, except with respect to the occurrence
of such Termination Date arising pursuant to Section 5.1(d) of the Transfer
Agreement.
 
(g) Restricted Junior Payments.  From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).
 
 
ARTICLE VIII
ADMINISTRATION AND COLLECTION
 
Section 8.1 Designation of Servicer.  (a)  The servicing, administration and
collection of the Receivables shall be conducted by such Person so designated as
“Servicer” from time to time in accordance with this Section 8.1.  Energizer
Battery, Inc. is hereby designated as, and hereby agrees to perform the duties
and obligations of, Servicer pursuant to the terms of this Agreement.  Upon the
occurrence and during the continuance of a Potential Amortization Event or an
Amortization Event, the Administrative Agent may designate as Servicer any
Person to succeed Energizer Battery, Inc. or any successor Servicer as
“Servicer” hereunder.  With the prior written consent of the Administrative
Agent and upon the assumption of all of the duties and obligations of “Servicer”
hereunder by a successor Servicer acceptable to the Administrative Agent,
Energizer Battery, Inc. may resign as Servicer.
 
(b) In the ordinary course of business and with the prior consent of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Servicer may delegate any of its other duties or responsibilities as Servicer to
any Person who agrees to conduct such duties or responsibilities in accordance
with the Contracts, the Credit and Collection Policy and this Agreement.  The
Servicer hereby delegates, and EPC hereby assumes, all of Servicer’s duties and
responsibilities as Servicer with respect to the Receivables purchased by Seller
from Originator and which Originator has purchased from EPC pursuant to the
Transfer Agreement.  EPC agrees to conduct such duties or responsibilities in
accordance with the Contracts, the Credit and Collections Policy the Receivables
Sale Agreement, the Transfer Agreement and this Agreement.  The fees of EPC or
any other Person to whom such duties or responsibilities are delegated shall be
for the sole account of Servicer.  Any delegation shall not relieve Servicer of
its duties, responsibilities or liabilities hereunder and shall not constitute a
resignation under Section 8.1(a).  Any Collections or other amounts due to the
Administrative Agent, the Agents or Purchasers hereunder held by any such
delegate shall, for the purposes of this Agreement, be treated as held by
Servicer in trust for the holders of the Purchaser Interests.  Each agreement by
which Servicer delegates any of its duties or responsibilities to any other
Person (including, without limitation, Seller) shall state that if at any time
the Administrative Agent shall designate as Servicer any Person other than such
delegating Servicer, all duties and responsibilities theretofore delegated by
such Servicer to such Person may, at the discretion of the Administrative Agent,
be terminated forthwith on notice given by the Administrative Agent to such
delegating Servicer and such Person.  If Servicer shall delegate any duties or
responsibilities to Seller, Seller shall not be permitted to further delegate to
any other Person any of such duties or responsibilities.
 
(c) Notwithstanding the foregoing subsection (b), (i) Servicer shall be and
remain primarily liable to the Administrative Agent, the Agents and the
Purchasers for the full and prompt performance of all duties and
responsibilities of Servicer hereunder and (ii) the Administrative Agent, the
Agents and the Purchasers shall be entitled to deal exclusively with Servicer in
matters relating to the discharge by Servicer of its duties and responsibilities
hereunder.  The Administrative Agent, the Agents and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
Servicer in order for communication to Servicer and its sub-servicer or other
delegate with respect thereto to be accomplished.  Servicer shall be responsible
for providing any sub-servicer or other delegate of Servicer with any notice
given to Servicer under this Agreement.
 
Section 8.2 Duties of Servicer.  (a)  Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.
 
(b) Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account.  Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank maintaining a
Collection Account at any time.  In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances.  From and
after the date the Administrative Agent delivers to any Collection Bank a
Collection Notice pursuant to Section 8.3, the Administrative Agent may request
that Servicer, and Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Administrative Agent and, at all times thereafter,
Seller and Servicer shall not deposit or otherwise credit, and shall not permit
any other Person to deposit or otherwise credit to such new depositary account
any cash or payment item other than Collections.
 
(c) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II.  Servicer shall set aside and hold in trust
for the account of Seller and the Purchasers their respective shares of the
Collections in accordance with Article II.  Servicer shall, upon the request of
the Administrative Agent, segregate, in a manner acceptable to the
Administrative Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of Servicer or
Seller prior to the remittance thereof in accordance with Article II.  If
Servicer shall be required to segregate Collections pursuant to the preceding
sentence, Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by Servicer
of such Collections, duly endorsed or with duly executed instruments of
transfer.
 
(d) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Administrative Agent, the Agents or the
Purchasers under this Agreement.  Notwithstanding anything to the contrary
contained herein, the Administrative Agent shall have the absolute and unlimited
right to direct Servicer to commence or settle any legal action with respect to
any Receivable or to foreclose upon or repossess any Related Security.
 
(e) Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Administrative Agent at any
time following a Potential Amortization Event, deliver or make available to the
Administrative Agent all such Records, at a place selected by the Administrative
Agent.  Servicer shall, as soon as practicable following receipt thereof turn
over to Seller any cash collections or other cash proceeds received with respect
to Indebtedness not constituting Receivables and belonging to Seller.  Servicer
shall, from time to time at the request of any Purchaser, furnish to the
Purchasers (promptly after any such request) a calculation of the amounts set
aside for the Purchasers pursuant to Article II.
 
(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator, any Original Seller or Seller shall, except as otherwise specified
by such Obligor or otherwise required by contract or law or unless otherwise
permitted by the Administrative Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.
 
Section 8.3 Collection Notices.  The Administrative Agent is authorized, at any
time during the continuance of a Potential Amortization Event, to date and to
deliver to the Collection Banks the Collection Notices.  Seller hereby transfers
to the Administrative Agent for the benefit of the Purchasers, effective when
the Administrative Agent delivers such notice, the exclusive ownership and
control of each Lock-Box and the Collection Accounts.  In case any authorized
signatory of Seller whose signature appears on a Collection Account Agreement
shall cease to have such authority before the delivery of such notice, such
Collection Notice shall nevertheless be valid as if such authority had remained
in force.  Seller hereby authorizes the Administrative Agent, and agrees that
the Administrative Agent shall be entitled to, following the delivery of the
Collection Notices, (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Administrative
Agent rather than Seller.
 
Section 8.4 Responsibilities of Seller.  Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent, the Agents and the
Purchasers of their rights hereunder shall not release Servicer, Originator, any
Original Seller or Seller from any of their duties or obligations with respect
to any Receivables or under the related Contracts.  The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.
 
Section 8.5 Reports.  Servicer shall prepare and forward to the Administrative
Agent and each Agent (i) on the tenth day of each month and at such times as the
Administrative Agent or any Agent shall request, a Monthly Report and (ii) at
such times as the Administrative Agent or any Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables and (iii)
on the twenty-second day of each of December, January and February, and at such
times as the Administrative Agent or any Agent shall request, an Interim Report.
 
Section 8.6 Servicing Fees.  In consideration of Energizer Battery, Inc.’s
agreement to act as Servicer hereunder, the Purchasers hereby agree that, so
long as Energizer Battery, Inc. shall continue to perform as Servicer hereunder,
Seller shall pay over to Energizer Battery, Inc., as compensation for its
servicing activities, a fee (the “Servicing Fee”) on the first calendar day of
each month, in arrears for the immediately preceding month, at such rate as
Energizer Battery, Inc. and Seller shall agree upon from time to time on fair
and reasonable basis and no less favorable to Energizer Battery, Inc. or Seller
than a rate Energizer Battery, Inc. or Seller could obtain in an arm’s-length
transaction for servicing with a Person other than Energizer Battery, Inc. or
Seller.
 
ARTICLE IX
AMORTIZATION EVENTS
 
Section 9.1 Amortization Events.  The occurrence of any one or more of the
following events shall constitute an Amortization Event:
 
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three (3)
consecutive Business Days.
 
(b) Any representation, warranty, certification or statement made by any Seller
Party or Provider in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made.
 
(c) Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party or Provider to pay Indebtedness (other than Indebtedness
hereunder), which individually or together with other such Indebtedness as to
which any failure exists (other than Indebtedness hereunder) has an aggregate
outstanding principal amount equal to or greater than $30,000,000, when due; or
the default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party or Provider
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.
 
(d) Any Seller Party, any Subsidiary of Seller, Provider or any Material
Provider Subsidiary shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) any proceeding shall
be instituted by or against any Seller Party, any Subsidiary of Seller, Provider
or any Material Provider Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; provided that in the event any such proceeding shall have been
instituted against such Seller Party, Subsidiary of Seller, Provider or Material
Provider Subsidiary, such proceeding shall have continued undismissed, or
unstayed and in effect, for a period of 60 consecutive days or (iii) any Seller
Party, any Subsidiary of Seller, Provider or any Material Provider Subsidiary
shall take any corporate action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).
 
(e) Seller shall fail to comply with the terms of Section 2.6 hereof.
 
(f) As at the end of (i) any calendar month between and including the months of
February and July, the three month rolling average of the Delinquency Ratio
shall exceed 19.0%, (ii) any calendar month between and including the months of
August and January, the three month rolling average of the Delinquency Ratio
shall exceed 16.5%, (iii) any calendar month, the three month rolling average of
the Loss-to-Liquidation Ratio shall exceed 4.5%, (iv) any calendar month between
and including the months of November and May, the three month rolling average of
the Dilution Ratio shall exceed 25.0%, (v) any calendar month between and
including the months of June and October, the three month rolling average of the
Dilution Ratio shall exceed 32.0%, and (vi) any calendar month, the three month
rolling average of the Payment Rate shall be less than 38.0%.
 
(g) A Change of Control with respect to Originator, Provider or any Seller Party
shall occur.
 
(h) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $30,000,000, individually or in the aggregate, shall be
entered against Provider or any of its Subsidiaries on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for fifteen (15)
consecutive days without a stay of execution.
 
(i) The “Termination Date” under and as defined in each of the Receivables Sale
Agreement and the Transfer Agreement shall occur under the Receivables Sale
Agreement or the Transfer Agreement or Originator or any Original Seller shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement or to Originator under the Transfer Agreement, as
applicable.
 
(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.
 
(k) Provider shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Provider, or Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.
 
(l) Provider shall fail to perform or observe the covenants set forth in Section
7.4 of the Provider Credit Agreement.
 
Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of any
Agent on behalf of the Committed Purchasers in its Conduit Groups shall, take
any of the following actions: (i) replace the Person then acting as Servicer,
(ii) declare the Amortization Date to have occurred, whereupon the Amortization
Date shall forthwith occur, without demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Seller Party; provided,
however, that upon the occurrence of an Amortization Event described in Section
9.1(d)(ii), or of an actual or deemed entry of an order for relief with respect
to any Seller Party under the Federal Bankruptcy Code, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Seller Party, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables.  The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Administrative Agent, the Agents and the
Purchasers otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.
 
ARTICLE X
INDEMNIFICATION
 
Section 10.1 Indemnities by the Seller Parties.  Without limiting any other
rights that the Administrative Agent, the Agents or any Purchaser may have
hereunder or under applicable law, (A) Seller hereby agrees to indemnify (and
pay upon demand to) the Administrative Agent, each Agent, each Funding Source
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Administrative Agent, such Agent, such Funding Source or such Purchaser)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
Servicer’s activities as Servicer hereunder excluding, however, in all of the
foregoing instances under the preceding clauses (A) and (B):
 
(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
 
(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
 
(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:
 
(i) any representation or warranty made by any Seller Party, Provider,
Originator, or any Original Seller (or any officers of any such Person) under or
in connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;
 
(ii) the failure by Seller, Servicer, Provider, Originator, or any Original
Seller to comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of Originator or any Original Seller to keep or perform any of its
obligations, express or implied, with respect to any Contract;
 
(iii) any failure of Seller, Servicer, Provider, Originator or any Original
Seller to perform its duties, covenants or other obligations in accordance with
the provisions of this Agreement or any other Transaction Document;
 
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
 
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
 
(vi) the commingling of Collections of Receivables at any time with other funds;
 
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, Servicer, Provider, Originator or any Original
Seller in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
 
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
 
(ix) any Amortization Event described in Section 9.1(d);
 
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Originator, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Seller to give reasonably equivalent
value to Originator under the Receivables Sale Agreement in consideration of the
transfer by Originator of any Receivable, or any attempt by any Person to void
such transfer under statutory provisions or common law or equitable action;
 
(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Purchasers, or to transfer to the Administrative Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);
 
(xii) any failure of Originator to acquire from any Original Seller and maintain
legal and equitable title to, and ownership of any Receivable and the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim (other than as created by the Transaction Documents); or any failure of
Originator to give reasonably equivalent value to any Original Seller under the
Transfer Agreement in consideration of the transfer by such Original Seller of
any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
 
(xiii) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
 
(xiv) any action or omission by any Seller Party or Provider which reduces or
impairs the rights of the Administrative Agent, the Agents or the Purchasers
with respect to any Receivable or the value of any such Receivable;
 
(xv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and
 
(xvi) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
 
Section 10.2 Increased Cost and Reduced Return.  If after April 4, 2000, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board (“FASB”), any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency (a “Regulatory Change”): (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the Administrative Agent
or the Agents, Seller shall pay to the relevant Agent, for the benefit of the
relevant Funding Source with respect to such Agent’s Conduit Group, such amounts
charged to such Funding Source or such amounts to otherwise compensate such
Funding Source for such increased cost or such reduction.  For the avoidance of
doubt, if the issuance of FASB Interpretation No. 46, or any other change in
accounting standards or the issuance of any other pronouncement, release or
interpretation, causes or requires the consolidation of all or a portion of the
assets and liabilities of Company or Seller with the assets and liabilities of
the Administrative Agent, the Agents, any Committed Purchaser or any other
Funding Source, such event shall constitute a circumstance on which such Funding
Source may base a claim for reimbursement under this Section.
 
Section 10.3 Other Costs and Expenses.  Seller shall pay to the Administrative
Agent, the Agents and each Conduit on demand all reasonable out-of-pocket costs
and expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of each Conduit’s auditors auditing the books, records and procedures of
Seller, reasonable fees and out-of-pocket expenses of legal counsel for the
Conduits, the Agents and the Administrative Agent (which such counsel may be
employees of any Conduit, an Agent or the Administrative Agent) with respect
thereto and with respect to advising the Conduits, the Agents and the
Administrative Agent as to their respective rights and remedies under this
Agreement.  Seller shall pay to the Administrative Agent (in the case of costs
and expenses incurred by the Administrative Agent) or the relevant Agent (in the
case of costs and expenses incurred by the Purchasers in the related Conduit
Group) on demand any and all costs and expenses of the Administrative Agent, the
Agents and the Purchasers, if any, including reasonable counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.  Seller shall reimburse any Conduit
on demand for all other costs and expenses incurred by such Conduit (“Other
Costs”), including, without limitation, the cost of auditing such Conduit’s
books by certified public accountants, the cost of rating its Commercial Paper
by independent financial rating agencies, and the reasonable fees and
out-of-pocket expenses of counsel for such Conduit or any counsel for any
shareholder of such Conduit with respect to advising such Conduit or such
shareholder as to matters relating to such Conduit’s operations.  For the
avoidance of any doubt, Other Costs shall include costs and expenses in
connection with any audit performed by Protiviti Inc., including the audit they
performed in February and March 2009.
 
Section 10.4 Allocations.  Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”).  If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs.  However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs.  All allocations to be made
pursuant to the foregoing provisions of this Article X shall be made by the
relevant Conduit in its sole discretion on a reasonable basis and shall be
binding on Seller and Servicer.
 
 
Section 10.5 Accounting Based Consolidation Event.  If an Accounting Based
Consolidation Event shall at any time occur then, upon demand by the
Administrative Agent or any Agent, Seller shall pay to the Administrative Agent,
for the benefit of the relevant Affected Entity, such amounts as such Affected
Entity reasonably determines will compensate or reimburse such Affected Entity
for any resulting (i) fee, expense or increased cost charged to, incurred or
otherwise suffered by such Affected Entity, (ii) reduction in the rate of return
on such Affected Entity’s capital or reduction in the amount of any sum received
or receivable by such Affected Entity or (iii) internal capital charge or other
imputed cost determined by such Affected Entity to be allocable to Seller or the
transactions contemplated in this Agreement in connection therewith. Amounts
under this Section 10.5 may be demanded at any time without regard to the timing
of issuance of any financial statement by any Conduit or by any Affected Entity.
 
ARTICLE XI
THE ADMINISTRATIVE AGENT
 
Section 11.1 Authorization and Action.  Each Purchaser hereby designates and
appoints BTMU to act as its agent hereunder and under each other Transaction
Document, and authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement and the other Transaction Documents
together with such powers as are reasonably incidental thereto.  The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for the Administrative Agent.  In performing its
functions and duties hereunder and under the other Transaction Documents, the
Administrative Agent shall act solely as agent for the Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Seller Party, any Original Seller or any of such
Seller Party’s or Original Seller’s successors or assigns.  The Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law.  The appointment and authority of the
Administrative Agent hereunder shall terminate upon the indefeasible payment in
full of all Aggregate Unpaids.  Each Purchaser hereby authorizes the
Administrative Agent to execute each of the Uniform Commercial Code financing
statements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).
 
Section 11.2 Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and each other Transaction Document by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
Section 11.3 Exculpatory Provisions.  Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Purchasers for any recitals, statements,
representations or warranties made by any Seller Party, any Original Seller or
Provider contained in this Agreement, any other Transaction Document or any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party, any Original Seller or Provider to perform
its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in Article VI, or for the perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith.  The
Administrative Agent shall not be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties, the Original Sellers or Provider.  The Administrative Agent
shall not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Administrative Agent has received notice from
Seller or a Purchaser.
 
Section 11.4 Reliance by Administrative Agent.  The Administrative Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to
Seller), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Agents on behalf of the Committed Purchasers in their
respective Conduit Groups or all of the Purchasers, as applicable, as it deems
appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Purchasers.  The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of all Agents on behalf of the Committed Purchasers in their respective
Conduit Groups or all of the Purchasers, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Purchasers.
 
Section 11.5 Non-Reliance on Administrative Agent and Other Purchasers.  Each
Purchaser expressly acknowledges that neither the Administrative Agent, nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including, without limitation, any review
of the affairs of any Seller Party, any Original Seller or Provider, shall be
deemed to constitute any representation or warranty by the Administrative
Agent.  Each Purchaser represents and warrants to the Administrative Agent that
it has and will, independently and without reliance upon the Administrative
Agent or any other Purchaser and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
 
Section 11.6 Reimbursement and Indemnification.  The Committed Purchasers agree
to reimburse and indemnify the Administrative Agent and its officers, directors,
employees, representatives and agents ratably according to their Pro Rata Shares
and the Purchase Pro Rata Shares of their respective Conduit Groups, to the
extent not paid or reimbursed by the Seller Parties (i) for any amounts for
which the Administrative Agent, acting in its capacity as Administrative Agent,
is entitled to reimbursement by the Seller Parties hereunder and (ii) for any
other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent and acting on behalf of the Purchasers, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.
 
Section 11.7 Administrative Agent in its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Seller or any Affiliate of
Seller as though the Administrative Agent were not the Administrative Agent
hereunder.  With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Administrative Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Administrative Agent, and the terms
“Committed Purchaser,” “Purchaser, “ “Committed Purchasers” and “Purchasers”
shall include the Administrative Agent in its individual capacity.
 
Section 11.8 Successor Administrative Agent.  The Administrative Agent may, upon
thirty days’ notice to Seller and the Purchasers, and the Administrative Agent
will, upon the direction of all of the Purchasers (other than the Administrative
Agent, in its individual capacity) resign as Administrative Agent.  If the
Administrative Agent shall resign, then the Agents, acting on behalf of the
Committed Purchasers in their respective Conduit Groups, during such thirty-day
period shall collectively appoint from among the Purchasers a successor
agent.  If for any reason no successor Administrative Agent is collectively
appointed by the Agents, acting on behalf of the Committed Purchasers in their
respective Conduit Groups, during such thirty-day period, then effective upon
the termination of such thirty-day period, the Purchasers shall perform all of
the duties of the Administrative Agent hereunder and under the other Transaction
Documents and Seller and Servicer (as applicable) shall make all payments in
respect of the Aggregate Unpaids directly to the applicable Purchasers and for
all purposes shall deal directly with the Purchasers.  After the effectiveness
of any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Administrative Agent under this Agreement and under the other Transaction
Documents.
 
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1 Assignments.  (a)  Seller, Servicer, Administrative Agent, the
Agents and each Committed Purchaser hereby agree and consent to the complete or
partial assignment by a Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement to any Funding Source
or, with the consent of the Seller (which consent shall not be unreasonably
withheld), to any other Person, and upon such assignment, such Conduit shall be
released from its obligations so assigned.  Further, Seller, Servicer, the
Administrative Agent, the Agents and each Committed Purchaser hereby agree that
any assignee of such Conduit of this Agreement or all or any of the Purchaser
Interests of such Conduit shall have all of the rights and benefits under this
Agreement as if the terms “Gotham,” “Victory,” and/or “Conduit,” as applicable,
explicitly referred to such party (provided that the Purchaser Interests of any
such assignee shall accrue Yield pursuant to Section 4.1), and no such
assignment shall in any way impair the rights and benefits of such Conduit
hereunder.  Neither Seller nor Servicer shall have the right to assign its
rights or obligations under this Agreement.
 
(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser.  The consent of each Conduit shall be required prior to the
effectiveness of any such assignment; and, in the event of any such assignment
by any Committed Purchaser, other than to an Affiliate of such Committed
Purchaser, another Committed Purchaser or an Affiliate of another Committed
Purchaser, the consent of Seller (which consent shall not be unreasonably
withheld) shall be required prior to the effectiveness of any such
assignment.  Each assignee of a Committed Purchaser must (i) have a short-term
debt rating of A-1 or better by Standard & Poor’s Ratings Group and P-1 by
Moody’s Investor Service, Inc. and (ii) agree to deliver to the Administrative
Agent and the Agents, promptly following any request therefor by the
Administrative Agent, any Agent or any Conduit, an enforceability opinion in
form and substance satisfactory to the Administrative Agent, such Agent and such
Conduit.  Upon delivery of the executed Assignment Agreement to the
Administrative Agent and the Agents, such selling Committed Purchaser shall be
released from its obligations hereunder to the extent of such
assignment.  Thereafter the Purchasing Committed Purchaser shall for all
purposes be a Committed Purchaser party to this Agreement and shall have all the
rights and obligations of a Committed Purchaser under this Agreement to the same
extent as if it were an original party hereto and no further consent or action
by Seller, the Purchasers, the Administrative Agent or the Agents shall be
required.
 
(c) Each of the Committed Purchasers agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. (an “Affected Committed
Purchaser”), such Affected Committed Purchaser shall be obliged, at the request
of any Conduit, the Administrative Agent or any Agent, to assign all of its
rights and obligations hereunder to (x) another Committed Purchaser or (y)
another funding entity nominated by the Administrative Agent or any Agent and
acceptable to such Conduit, and willing to participate in this Agreement through
the Liquidity Termination Date in the place of such Affected Committed
Purchaser; provided that the Affected Committed Purchaser (or the relevant
Funding Administrative Agent on behalf of the Affected Committed Purchaser)
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such Committed Purchaser’s Pro Rata Share of the Capital and Yield
owing to the Committed Purchasers in the same Conduit Group and all accrued but
unpaid fees and other costs and expenses payable in respect of its Pro Rata
Share of the Purchaser Interests of such Committed Purchasers.
 
Section 12.2 Participations.  Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in the same Conduit Group, its obligation
hereunder or any other interest of such Committed Purchaser
hereunder.  Notwithstanding any such sale by a Committed Purchaser of a
participating interest to a Participant, such Committed Purchaser’s rights and
obligations under this Agreement shall remain unchanged, such Committed
Purchaser shall remain solely responsible for the performance of its obligations
hereunder, and Seller, each Conduit, the relevant Agent and the Administrative
Agent shall continue to deal solely and directly with such Committed Purchaser
in connection with such Committed Purchaser’s rights and obligations under this
Agreement.  Each Committed Purchaser agrees that any agreement between such
Committed Purchaser and any such Participant in respect of such participating
interest shall not restrict such Committed Purchaser’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).
 
 
Section 12.3 Federal Reserve.  Notwithstanding any other provision of this
Agreement to the contrary, any Committed Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, without notice to or consent of the Seller,
the Administrative Agent, the Agents or any Purchaser; provided that no such
pledge or grant of a security interest shall release a Committed Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Committed Purchaser as a party hereto.
 
 
ARTICLE XIII
{RESERVED}
 
 
ARTICLE XIV
MISCELLANEOUS
 
Section 14.1 Waivers and Amendments.  (a)  No failure or delay on the part of
the Administrative Agent, the Agents or any Purchaser in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy.  The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law.  Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b).  Each Conduit, Seller, the Agents and the Administrative Agent, at the
direction of all Agents on behalf of the Committed Purchasers in their
respective Conduit Groups, may enter into written modifications or waivers of
any provisions of this Agreement, provided, however, that no such modification
or waiver shall:
 
(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Yield or any
CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable to
the Administrative Agent or the Agents for the benefit of the Purchasers, (D)
except pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Committed Purchaser’s Pro Rata Share (other than, to the extent
applicable in each case, pursuant to Section 4.6 or the terms of any other
Funding Agreement), any Conduit Group’s Purchase Pro Rata Share (other than, to
the extent applicable, pursuant to Section 4.6) or Reduction Pro Rata Share or
any Committed Purchaser’s Commitment, (E) amend, modify or waive any provision
of Section 4.6 or this Section 14.1(b) or any provision relating to the number
of Conduits or Conduit Groups required to take any action under or waive any
provision in this Agreement, (F) consent to or permit the assignment or transfer
by Seller of any of its rights and obligations under this Agreement, (G) change
the definition of “Eligible Receivable, “ “Loss Reserve, “ “Loss-to-Liquidation
Ratio, “ or “Loss Percentage” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses;
 
(ii) without the written consent of the then Administrative Agent and the
Agents, amend, modify or waive any provision of this Agreement if the effect
thereof is to affect the rights or duties of such Administrative Agent or any
Agent; or
 
(iii) without the written consent of the then Servicer, amend, modify or waive
any provision of Article VIII if the effect thereof is to affect the rights or
duties of such Servicer.
 
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller, the Administrative Agent may amend
this Agreement solely to add additional Persons as Committed Purchasers
hereunder; (ii) the Administrative Agent, the Agents on behalf of the Committed
Purchasers in their respective Conduit Groups and each Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Seller, provided that such amendment has no negative impact upon Seller.  Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers,
the Agents and the Administrative Agent; and (iii) the Administrative Agent,
acting upon the direction of both Agents on behalf of the Committed Purchasers
in their respective Conduit Groups, may waive the occurrence of an Amortization
Event.
 
Section 14.2 Notices.  Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto.  Each such notice or other
communication shall be effective  if given by telecopy, upon the receipt
thereof,  if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or  if
given by any other means, when received at the address specified in this Section
14.2.  Seller hereby authorizes the Administrative Agent and the Agents to
effect purchases and Tranche Period and Discount Rate selections, as applicable,
based on telephonic notices made by any Person whom the Administrative Agent or
the relevant Agent, as applicable, in good faith believes to be acting on behalf
of Seller.  Seller agrees to deliver promptly to the Administrative Agent or the
relevant Agent, as applicable, a written confirmation of each telephonic notice
signed by an authorized officer of Seller; provided, however, the absence of
such confirmation shall not affect the validity of such notice.  If the written
confirmation differs from the action taken by the Administrative Agent or the
relevant Agent, as applicable, the records of the Administrative Agent or such
Agent, as applicable, shall govern absent manifest error.
 
Section 14.3 Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
 
Section 14.4 Protection of Ownership Interests of the Purchasers.  (a)  Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Administrative Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Administrative Agent, the Agents or the Purchasers to exercise and enforce
their rights and remedies hereunder.  At any time upon the occurrence and during
the continuance of a Potential Amortization Event, the Administrative Agent may,
or the Administrative Agent may direct Seller or Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agents or a designee thereof.  Seller or Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
 
(b) If any Seller Party fails to perform any of its obligations hereunder, the
Administrative Agent, the Agents or any Purchaser may (but shall not be required
to) perform, or cause performance of, such obligations, and the Administrative
Agent’s, the Agents’ or such Purchaser’s reasonable costs and expenses incurred
in connection therewith shall be payable by Seller as provided in Section
10.3.  Each Seller Party irrevocably authorizes the Administrative Agent at any
time and from time to time in the sole discretion of the Administrative Agent,
and appoints the Administrative Agent as its attorney-in-fact, to act on behalf
of such Seller Party (i) to execute on behalf of Seller as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables.  This appointment is coupled with an interest and
is irrevocable.
 
Section 14.5 Confidentiality.  (a)  Each Seller Party, each Agent, the
Administrative Agent and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Transaction
Documents and the other confidential or proprietary information with respect to
the other parties hereto and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party, such Agent, the
Administrative Agent and such Purchaser and its officers and employees may
disclose such information to such Person’s external accountants and attorneys
and as required by any applicable law or order of any judicial or administrative
proceeding.  Anything herein to the contrary notwithstanding (and
notwithstanding any other express or implied agreement to the contrary), each
Seller Party, each Purchaser, each Agent and the Administrative Agent, each
Indemnified Party and any successor or assign of any of the foregoing (and each
employee, representative or other agent of any of the foregoing) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4(c)) of the transactions contemplated herein and all materials of any
kind (including opinions or other tax analyses) that are or have been provided
to any of the foregoing relating to such tax treatment or tax structure, and it
is hereby confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions, except to the extent
that confidentiality is reasonably necessary to comply with U.S. federal or
state securities laws.
 
(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Administrative Agent, the Agents, the Committed Purchasers or the
Conduits by each other, (ii) by the Administrative Agent, the Agents or the
Purchasers to any prospective or actual assignee or participant of any of them
and (iii) by the Administrative Agent, the Agents or a Conduit to any rating
agency, Commercial Paper dealer, any Funding Source or other provider of a
surety, guaranty or credit or liquidity enhancement to a Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which BTMU or any Committed Purchaser acts as an administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing.  In addition, the Purchasers, the Agents and the
Administrative Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
 
Section 14.6 Bankruptcy Petition.  Seller, Servicer, the Agents, the
Administrative Agent and each Committed Purchaser hereby covenant and agree
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against, such Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
 
Section 14.7 Limitation of Liability.  Except with respect to any claim arising
out of the willful misconduct or gross negligence of a Conduit, an Agent, the
Administrative Agent or any Committed Purchaser, no claim may be made by any
Seller Party or any other Person against a Conduit, an Agent, the Administrative
Agent or any Committed Purchaser or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
Section 14.8 CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
Section 14.9 CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER
PARTY AGAINST THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY PURCHASER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK.
 
Section 14.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
 
Section 14.11 Integration; Binding Effect; Survival of Terms.
 
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
 
Section 14.12 Counterparts; Severability; Section References.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
 
Section 14.13 BTMU Corporate Bank Roles.  Each of the Committed Purchasers
acknowledges that BTMU acts, or may in the future act, (i) as administrative
agent and/or funding agent for any Conduit or any Committed Purchaser or as a
Funding Source or agent for any Funding Source, (ii) as issuing and paying agent
for the Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for the Commercial Paper and (iv) to provide other services
from time to time for any Conduit or any Committed Purchaser (collectively, the
“BTMU Corporate Bank Roles”).  Without limiting the generality of this Section
14.13, each Committed Purchaser hereby acknowledges and consents to any and all
BTMU Corporate Bank Roles and agrees that in connection with any BTMU Corporate
Bank Role, BTMU may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Gotham and Victory.
 
Section 14.14 Characterization.  (a)  It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest.  Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each Purchaser, each Agent and the Administrative Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Agent or
the Administrative Agent or any assignee thereof of any obligation of Seller or
a Transferor or any other person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or a Transferor.
 
(b) In addition to any ownership interest which the Administrative Agent may
from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, the Demand Note,
all other rights and payments relating to such Receivables and all proceeds of
any thereof prior to all other liens on and security interests therein to secure
the prompt and complete payment of the Aggregate Unpaids.  The Administrative
Agent and the Purchasers shall have, in addition to the rights and remedies that
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.
 
Section 14.15 Withholding.  Any Purchaser that is not incorporated under the
laws of the United States of America, or a state thereof, agrees to deliver to
the Administrative Agent (with copies to Seller) two duly completed copies of
United States Internal Revenue Service Forms W-8BEN or W-8ECI, certifying in
either case that such Purchaser is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes.
 
Section 14.16 Patriot Act.  Each Agent and the Administrative Agent (for itself
and not on behalf of any Agent) hereby notifies each Seller Party that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Seller, which information
includes the name and address of the Seller and other information that will
allow such Agent or the Administrative Agent, as applicable, to identify the
Seller in accordance with the Patriot Act.
 
Section 14.17 No Recourse.  The obligations (if any) of any Committed Purchaser
under this Agreement are solely the corporate obligations of such Committed
Purchaser.  No recourse shall be had for any obligation, covenant or agreement
(including, without limitation, the payment of any amount owing in respect to
this Agreement or the payment of any fee hereunder or for any other obligation
or claim) arising out of or based upon this Agreement or any other agreement,
instrument or Transaction Document entered into pursuant hereto or in connection
herewith against any stockholder, employee, officer, director, manager,
administrator, partner or incorporator of any Committed Purchaser, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise.
 
 [SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
ENERGIZER RECEIVABLES FUNDING CORPORATION
 
By:                                                                
 
 
Name: William C. Fox
 
 
Title: Vice President and Treasurer
 
Address:
533 Maryville University Drive

 
 
St. Louis, Missouri  63141

 
 
ENERGIZER BATTERY, INC.
 
By:                                                                
 
 
Name: William C. Fox
Title: Vice President and Treasurer
 
 
Address:
533 Maryville University Drive

 
 
St. Louis, Missouri  63141

 
 
ENERGIZER PERSONAL CARE, LLC
 
By:                                                                
 
 
Name: William C. Fox
Title: Vice President and Treasurer
 
 
Address:
6 Research Drive

 
 
Shelton, CT  06484

 
 
 

--------------------------------------------------------------------------------

 



 
GOTHAM FUNDING CORPORATION
 
By:                                                                
 
 


 
 
Address:
(for opinions) c/o J.H. Management Corporation

 
 
One International Place

 
 
Boston, MA 02110

 
 
(for other communications) c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 
New York Branch

 
1251 Avenue of the Americas

 
New York, New York 10020

 
VICTORY RECEIVABLES CORPORATION
 
By:                                                                
 
 


 
 
Address:
(for opinions) c/o J.H. Management Corporation

 
 
One International Place

 
 
Boston, MA 02110

 
 
(for other communications) c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 
New York Branch

 
1251 Avenue of the Americas

 
New York, New York 10020


THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Committed
Purchaser
 
By:                                                                
 
 
Name:
 
 
Title:
 
 
Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 
New York Branch

 
 
1251 Avenue of the Americas

 
 
New York, NY 10020

 
 
Attention: Securitization Group

 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent
and as an Agent
 
By:                                                                
 
 
Name:
 
 
Title:
 
 
Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 
New York Branch

 
 
1251 Avenue of the Americas

 
 
New York, NY 10020

 
 
Attention: Securitization Group

 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Entity. An Accounting Based Consolidation Event shall be deemed to
occur on the date any Affected Entity shall acknowledge in writing that any such
consolidation of the assets and liabilities of any Conduit shall occur.
 
“Accounts Receivable Turnover Ratio” means, for any Settlement Period, the ratio
computed as of the most recent Settlement Date by dividing (i) the aggregate
amount of Receivables originated during the 12 months ending on such Settlement
Date by (ii) the average month end amount of the aggregate Outstanding Balance
of Receivables during the 12 months ending on such Settlement Date.
 
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
 
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
 
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
 
“Affected Committed Purchaser” has the meaning specified in Section 12.1(c).
 
“Affected Entity” means (i) any Committed Purchaser, (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to any Conduit, (iii) any agent, administrator or
manager of any Conduit, or (iv) any bank holding company in respect of any of
the foregoing.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
 
“Agent” means each of BTMU and any other entity that becomes a party hereto from
time to time in its respective capacity as a “Agent” under this Agreement.
 
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
 
“Aggregate Reduction” has the meaning specified in Section 1.3.
 
“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield and Servicer Reserve, and the Dilution Reserve.
 
“Aggregate Unpaids” means, at any time, an amount equal to the sum of, without
duplication, all Aggregate Capital and all other unpaid Obligations (whether due
or accrued) at such time.
 
“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event and (iv) the date which is 30 Business Days after the
Administrative Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.
 
“Amortization Event” has the meaning specified in Article IX.
 
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
 
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
 
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to any
Funding Agreement or otherwise transferred or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the Administrative Agent or any Agent to relate to such Purchaser
Interest (as applicable) subsequent to the date of such reduction, assignment,
transfer or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment, transfer
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated.  In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess.  All Broken Funding Costs shall be due and payable hereunder upon
demand.
 
“BTMU” has the meaning set forth in the preamble to this Agreement.
 
“BTMU Pooled CP Costs” means, for each day and with respect to the Capital
associated with each Purchaser Interest of Gotham or Victory as to which the
BTMU Pooled CP Costs are applicable, the sum of (i) the discount or yield
accrued (including, without limitation, any associated with financing the
discount or interest component on the roll-over of any relevant Pooled
Commercial Paper) on the Pooled Commercial Paper issued by Gotham or Victory, as
applicable, on such day, plus (ii) any and all accrued commissions in respect of
the relevant placement agents and commercial paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs (including without limitation those associated with
funding small or odd-lot amounts) with respect to all receivable purchase,
credit and other investment facilities which are funded by the applicable Pooled
Commercial Paper for such day.  The BTMU Pooled CP Costs shall be determined by
BTMU in its capacity as Agent for the related Conduit Group, whose determination
shall be conclusive.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or St. Louis, Missouri and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market, and, if the applicable Business Day is used with respect to
any advances based upon CP Costs, any day upon which commercial paper markets in
the United States are open.
 
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent or the
relevant Agent, as the case may be, which in each case are applied to reduce
such Capital in accordance with the terms and conditions of this Agreement;
provided that such Capital shall be restored (in accordance with Section 2.5) in
the amount of any Collections or other payments so received and applied if at
any time the distribution of such Collections or payments are rescinded,
returned or refunded for any reason.
 
“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of any Seller
Party or Provider.
 
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment.
 
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
 
“Collection Account Agreement” means an agreement substantially, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
the form of Exhibit VI-A or Exhibit VI-B among a Transferor, Seller, the
Administrative Agent and a Collection Bank.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
 
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI-A or Exhibit VI-B, as applicable, from the Administrative Agent to a
Collection Bank or any similar or analogous notice from the Administrative Agent
to a Collection Bank.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
 
“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.
 
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase Purchaser Interests from Seller, in an amount
not to exceed (i) in the aggregate, the amount set forth opposite such Committed
Purchaser’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including, without limitation, any
termination of Commitments pursuant to Section 4.6 hereof) and (ii) with respect
to any individual purchase hereunder, its Pro Rata Share of the related Conduit
Group’s Purchase Pro Rata Share of the Purchase Price therefor.
 
“Committed Purchaser” means (i) BTMU, with respect to Gotham and Victory and
their Conduit Group, and (ii) any other entity listed on Schedule A hereto that
becomes a party hereto from time to time with respect to any other Conduit.
 
“Committed Purchaser Interest” means a Purchaser Interest funded by a Committed
Purchaser.
 
“Concentration Limit” means, at any time, for any Obligor, (i) an amount equal
to 25% of the Loss Reserve Floor at such time multiplied by the aggregate
Outstanding Balance of all Eligible Receivables at such time or (ii) such other
amount (a “Special Concentration Limit”) for such Obligor designated by the
Administrative Agent and the Agents; provided, that, if the short term rating of
any Obligor set forth in the table below shall decrease from the level indicated
in the table below (with respect to any rating agency) for such Obligor, the
Special Concentration Limit for such Obligor shall automatically be canceled;
provided, further, in the case of an Obligor and any Affiliate of such Obligor,
the Concentration Limit shall be calculated as if such Obligor and such
Affiliate are one Obligor; and provided, further, that either Agent may, upon
not less than three Business Days’ notice to Seller, cancel any Special
Concentration Limit.  The Administrative Agent and the Agents hereby designate
the following Special Concentration Limits with respect to the Obligors set
forth in the table below.
 


Obligor
Special Concentration Limit
Short Term Rating
Wal-Mart Stores, Inc
30% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1+ by S&P and
P-1 by Moody’s
Walgreens
12% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
Lowe’s Companies, Inc.
10% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
Target Corporation
20% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
The Home Depot, Inc
10% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-2 by S&P and P-2 by Moody’s
CVS Corp.
6% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-2 by S&P and P-2 by Moody’s



“Conduit” has the meaning set forth in the preamble to this Agreement.
 
“Conduit Group” means, at any time, a group consisting of a Conduit or (in the
case of Gotham and Victory, collectively) Conduits, such Conduit’s or Conduits’
related Committed Purchasers and such Conduit’s or Conduits’ Agent.
 
“Consent Notice” has the meaning set forth in Section 4.6.
 
“Consent Period” has the meaning set forth in Section 4.6.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
 
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
 
“CP Costs” means, for any period and with respect to any Capital funded by
Commercial Paper notes issued by Gotham or Victory, (I) unless BTMU has
determined that the BTMU Pooled CP Costs shall be applicable, the Relevant
Conduit’s cost of funding such Capital, taking into account the weighted daily
average interest rate payable in respect of such Commercial Paper notes during
such period (determined in the case of discount Commercial Paper notes by
converting the discount to an interest bearing equivalent rate per annum),
applicable placement fees and commissions, and such other costs and expenses as
BTMU in good faith deems appropriate; and (II) to the extent BTMU has determined
that the BTMU Pooled CP Costs shall be applicable, the BTMU Pooled CP Costs.
 
“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
 
“Credit Memo” means any credit, discount or allowance issued to cancel an
invoice, cancel and replace an invoice, record a return, credit a customer for
defective merchandise, adjust for new sales policy changes, credit a customer
for goods and services taxes, provide a trade show credit or allow for other
miscellaneous adjustments, in each case in the ordinary course of business of
Servicer.
 
“Credit Memo Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate gross sales of the Transferors during the
preceding two calendar months then most recently ended divided by (ii) the
aggregate Net Receivables Balance of all Receivables as to which any payment or
part thereof remains unpaid for no more than 60 days from the original due date
for such payment as of the last day of the most recently ended calendar month.
 
”Credit Memo Percentage” means as of the last day of any calendar month, a
percentage equal to:
 


 
((2.0 x ED) + (DS - ED) x DS ) x DHR
                                           ED


where:


ED           =           the Expected Credit Memo Ratio at such time.


DS           =           the Credit Memo Spike Ratio at such time.


DHR           =           the Credit Memo Horizon Ratio at such time.
 
“Credit Memo Spike Ratio” means, as of the last day of any calendar month, the
highest two month rolling average of the Credit Memo-to-Sales Ratio calculated
as of the last day of each of the twelve calendar months then most recently
ended.
 
“Credit Memo-to-Sales Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Credit Memos which occurred during the month then most
recently ended, divided by (ii) the aggregate gross sales of the Transferors
during the month three months prior to such month, calculated on a monthly
basis.
 
“Days Sales Outstanding” means, for any Settlement Period, the ratio computed as
of the most recent Settlement Date by dividing (a) 360 by (b) the Accounts
Receivable Turnover Ratio for the most recent Settlement Period.
 
“Deemed Collections”  means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected or returned goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable.
 
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 4% above the Alternate Base Rate.
 
“Default Ratio” means, for any calendar month, a percentage equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91-120 days as of the last day of such month and (B) the actual write-offs
during such calendar month divided by (ii) the aggregate gross sales of the
Transferors during the calendar month five calendar months prior to such
calendar month.
 
“Delinquency Ratio” means, as of the last day of any month, the percentage equal
to (i) the sum of (a) the aggregate Outstanding Balance of all Receivables that
were Delinquent Receivables at such time plus (b) the ending balance of the
Transferors’ suspense accounts at such time plus (c) the aggregate amount of
unresolved short pays set forth on the most recent Monthly Report divided by
(ii) the aggregate Outstanding Balance of all Receivables at such time.
 
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
 
“Demand Note” means a promissory note substantially in the form of Exhibit VIII
to the Receivables Sale Agreement executed by Originator in favor of Seller.
 
“Designated Obligor” means an Obligor indicated by either Agent to Seller in
writing.
 
“Dilution Ratio” means, as of the last day of any calendar month, a percentage
equal to (i) the sum of the aggregate amount of Dilutions plus Credit Memos as
at such day divided by (ii) the aggregate gross sales of the Transferors during
the calendar month three calendar months prior to such calendar month.
 
“Dilution Reserve” means, on any date, an amount equal to the product of (i) the
greater of (A) 20% and (B) the sum of (1) the general ledger accrual balance of
the Transferors divided by the aggregate Outstanding Balance of all Receivables
plus (2) the Credit Memo Percentage multiplied by (ii) the Net Receivables
Balance as of the close of business of the Transferors on such date, provided
that the Dilution Reserve shall, at no time, be less than $0.00.
 
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
 
“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to each Committed Purchaser Interest.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency, provided that a Government Receivable
that otherwise would be an Eligible Receivable under this definition but for
this clause (i) shall be an Eligible Receivable so long as the aggregate
Outstanding Balance of all such Government Receivables does not exceed 3% of the
aggregate Outstanding Balance of all Receivables,
 
(ii) which is not a Charged-Off Receivable or a Delinquent Receivable,
 
(iii) which by its terms is due and payable within 90 days of the original
billing date therefor and has not had its payment terms extended,
 
(iv) which is an “account” or “chattel paper” within the meaning of Section
9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions,
 
(v) which is denominated and payable only in United States dollars in the United
States,
 
(vi) which arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by the
Administrative Agent in writing, which, together with such Receivable, has been
duly authorized, is in full force and effect and constitutes the legal, valid
and binding obligation of the related Obligor enforceable against such Obligor
in accordance with its terms subject to no offset, counterclaim or other
defense,
 
(vii) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of any Transferor or any of its assignees under such Contract and (B)
does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,
 
(viii) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by a Transferor,
 
(ix) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
 
(x) which satisfies all applicable requirements of the Credit and Collection
Policy,
 
(xi) which was generated in the ordinary course of (A) Originator’s business or
(B) an Original Seller’s business and subsequently sold to Originator pursuant
to the terms of the Transfer Agreement.
 
(xii) which arises solely from the sale of goods or the provision of services to
the related Obligor by a Transferor, and not by any other Person (in whole or in
part),
 
(xiii) as to which the Agents have not notified Seller that the Agents have, in
their collective reasonable business judgment, determined that such Receivable
or class of Receivables is not acceptable as an Eligible Receivable due to the
credit worthiness of the Obligor, including, without limitation, because such
Receivable arises under a Contract that is not acceptable to the Agents in their
collective reasonable business judgement,
 
(xiv) which is not subject to any right of rescission, set-off, counterclaim,
dispute, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against a Transferor or any other Adverse
Claim, and the Obligor thereon holds no right as against a Transferor to cause
such Transferor to repurchase the goods or merchandise the sale of which shall
have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),
 
(xv) as to which a Transferor has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,
 
(xvi) all right, title and interest to and in which has been validly transferred
(A) by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and (B) in the case of any Receivable transferred
under the Transfer Agreement, by an Original Seller directly to Originator under
and in accordance with the Transfer Agreement and subsequently sold by
Originator directly to Seller under and in accordance with the Receivables Sale
Agreement, and, in either case, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,
 
(xvii) for which the related Contract represents all or part of the sales price
of merchandise, insurance and services within the meaning of the Investment
Company Act of 1940, Section 3(c)5, as amended,
 
(xviii) which is a “current transaction” within Section 3(a)(3) of the
Securities Act of 1933,
 
(xix) which is not a proceed of inventory that was pledged to any Person,
 
(xx) the Obligor of which is not the Obligor of any Charged-Off Receivables, the
aggregate Outstanding Balance of which exceeds an amount equal to 25% of the
aggregate Outstanding Balance of all Receivables of such Obligor,
 
(xxi) the inclusion of which as an Eligible Receivable does not cause the
aggregate Outstanding Balance of all Eligible Receivables considered a “billback
receivable” under the Transferors’ current practices to exceed $5,000,000, and
 
(xxii) if the Obligor has a credit that is more than 60 days past due that could
be applied by such Obligor to offset Receivables owing by such Obligor under any
related Contract (a “Net 60 Credit”), the aggregate amount of such Receivables
in excess of the amount of any Net 60 Credit.
 
“EPC” has the meaning set forth in the preamble to this Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
”Expected Credit Memo Ratio” means, as of the last day of any calendar month,
the average of each three month rolling average of the Credit Memo-to-Sales
Ratio calculated as of the last day of each of the twelve months then most
recently ended.
 
“Extension Notice” has the meaning set forth in Section 4.6.
 
“Facility Account” means Seller’s Account No. 10-45863 at JPMorgan Chase Bank,
N.A.
 
“Facility Termination Date” means the earliest of (i) May 3, 2010, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
 
“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means one or more letter agreements dated as of May 4, 2009 among
Seller, the Administrative Agent, Victory and Gotham, as they may be amended or
modified and in effect from time to time.
 
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit.
 
“Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit.
 
“GAAP”  means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
 
“Government Receivables” means a Receivable the Obligor of which is the United
States Federal Government, a state or local government, a governmental
subdivision of the United States Federal Government or of a state or local
government, or an agency of the United States Federal Government or of a state
or local government.  For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.
 
“Group Purchase Limit” means in the case of the Conduit Group related to Gotham
and Victory, $100,000,000.
 
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
 
“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, Originator,
any Original Seller or any of their respective Subsidiaries or Affiliates, or
(B) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of Seller, Originator, any
Original Seller or any of their respective Subsidiaries or Affiliates, having
general voting rights.
 
“Interim Report” means a report, appropriately completed and in substantially
the form of Exhibit XII hereto, furnished by Servicer to the Administrative
Agent and the Agents pursuant to Section 8.5.
 
“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Administrative Agent for any reason, the applicable
LIBO Rate for the relevant Tranche Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, and having a maturity equal to such Tranche Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable LIBO Rate for the relevant
Tranche Period shall instead be the rate determined by the Administrative Agent
to be the rate at which BTMU offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
in the approximate amount to be funded at the LIBO Rate and having a maturity
equal to such Tranche Period, divided by (b) one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Administrative Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) 3.0% per annum.  The LIBO
Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.
 
“Liquidity Termination Date” means May 3, 2010.
 
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
 
“Loss Horizon Ratio” means, as of any date, a percentage equal to (i) the
aggregate gross sales of the Transferors during the four most recently ended
calendar months divided by (ii) the Net Receivables Balance of all Eligible
Receivables as of the last day of the most recently ended calendar month.
 
“Loss Percentage” means, at any time, a percentage equal to the greater of (i)
two multiplied by the Loss Ratio multiplied by the Loss Horizon Ratio or (ii)
Loss Reserve Floor.
 
“Loss Ratio” means, on any date, the greatest three-month rolling average
Default Ratio as calculated for each of the 12 most recently ended calendar
months.
 
“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of
Servicer on such date.
 
“Loss Reserve Floor” means 12%.
 
“Loss-to-Liquidation Ratio” means, for any calendar month, the percentage equal
(i) the sum of the aggregate Outstanding Balance of all Receivables 91-120 days
past due plus the aggregate Outstanding Balance of all Receivables written off
by Servicer in such month divided by the aggregate Collections received during
such month.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Provider to perform its obligations under the Performance Undertaking, (iii)
the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.
 
“Material Provider Subsidiary” means, as long as Energizer and any Original
Seller are each wholly-owned, direct or indirect subsidiaries of Provider, (a)
each consolidated Subsidiary (other than any SPV) of Provider (i) incorporated
under the laws of any jurisdiction in the United States and (ii) the total
assets of which exceed, as at the end of any calendar quarter or, in the case of
consummation of a Permitted Acquisition, at the time of consummation of such
Permitted Acquisition (calculated by Provider on a pro forma basis taking into
account the consummation of such Permitted Acquisition), three percent (3.0%) of
the total assets of Provider and its Subsidiaries (other than SPVs) on a
consolidated basis and (b) each consolidated Subsidiary (other than any SPV) of
Provider (i) incorporated under the laws of any foreign jurisdiction and (ii)
the total assets of which exceed, as at the end of any calendar quarter or, in
the case of consummation of a Permitted Acquisition, at the time of consummation
of such Permitted Acquisition (calculated by Provider on a pro forma basis
taking into account the consummation of such Permitted Acquisition), five
percent (5.0%) of the total assets of Provider and its Subsidiaries (other than
SPVs) on a consolidated basis; provided that, if Energizer shall cease to be a
wholly-owned, indirect subsidiary of Provider, then “Material Provider
Subsidiary” shall also mean and include any Subsidiary of Energizer and,
provided further that, if any Original Seller shall cease to be a wholly-owned,
direct subsidiary of Provider, then “Material Provider Subsidiary” shall also
mean and include any Subsidiary of any Original Seller.
 
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to the Administrative Agent and
the Agents pursuant to Section 8.5.
 
“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the sum of (i) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor and
(ii) the aggregate amount by which the Outstanding Balance of all Eligible
Receivables having payment terms in excess of 61 days following the applicable
“expected receipt of goods date” (under and as defined in each applicable
invoice of Servicer to each applicable Obligor) exceeds 10% of the aggregate
Outstanding Balance of all Eligible Receivables.
 
“Non-Renewing Committed Purchaser” has the meaning set forth in Section 4.6.
 
“Obligations” shall have the meaning set forth in Section 2.1.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Original Agreement” has the meaning set forth in the preliminary statements to
this Agreement.
 
“Original Seller” has the meaning set forth in the Receivables Sale Agreement.
 
“Originator” means Energizer Battery, Inc., in its capacity as seller under the
Receivables Sale Agreement.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“Participant” has the meaning set forth in Section 12.2.
 
”Payment Rate” means, for any calendar month, the percentage equal to the
aggregate Collections received during such month, divided by the aggregate
Outstanding Balance of all Receivables as at the last day of the month
immediately prior to such month.
 
“Performance Undertaking” means that certain Performance Undertaking, dated as
of May 4, 2009, by Provider in favor of Seller, substantially in the form of
Exhibit XI, as the same may be amended, restated or otherwise modified from time
to time.
 
“Permitted Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, (a) which are
permitted under all material financing arrangements pursuant to which Provider
is a debtor or an obligor and (b) by which Provider or any of its Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.
 
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
determined from time to time by BTMU, or as determined by any other Committed
Purchaser from time to time, as applicable (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.
 
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
 
“Provider” means Energizer Holdings, Inc., a Missouri corporation.
 
“Provider Credit Agreement” means the Term Loan Credit Agreement dated as of
December 3, 2007 among the Provider, the institutions from time to time parties
thereto as Lenders, JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent, Bank of America, N.A., as Syndication Agent, and Citibank, N.A., The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and Mizuho Corporate Bank, Ltd.,
as Documentation Agents, as in effect on May 4, 2009, without giving effect to
any amendment, restatement, waiver, release, supplementation, cancellation,
termination or other modification thereof.
 
“Provider Financial Covenants” means the Maximum Leverage Ratio covenant and
Minimum Interest Expense Coverage Ratio covenant set forth in Section 7.4 of the
Provider Credit Agreement, it being understood that, for purposes of this
Agreement, (i) the Provider Financial Covenants as in effect on May 4, 2009
shall survive any termination of the Provider Credit Agreement and (ii) any
amendment, restatement, waiver, release, supplementation, cancellation,
termination and/or other modification with respect to the Provider Credit
Agreement shall have no effect on determining compliance with the Provider
Financial Covenants.
 
“Pro Rata Share” means, for each Committed Purchaser in the same Conduit Group,
a percentage equal to (i) the amount of the Commitment of such Committed
Purchaser, divided by (ii) the aggregate amount of all Commitments of all
Committed Purchasers in such Conduit Group hereunder, adjusted as necessary to
give effect to the application of the terms of Section 4.6.
 
“Purchase Limit” means $100,000,000.
 
“Purchase Notice” has the meaning set forth in Section 1.2.
 
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
 
“Purchase Pro Rata Share” means, for any Conduit Group, the percentage
equivalent of a fraction, the numerator of which is the relevant Group Purchase
Limit, and the denominator of which is the Purchase Limit.
 
“Purchasers” means each Conduit and each Committed Purchaser.
 
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:
 


 
‘
C
NRB– AR



where:
C           =           the Capital of such Purchaser Interest.
AR           =           the Aggregate Reserves.
NRB           =           the Net Receivables Balance.
 
Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
 
“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(b).
 
“Receivable” means all indebtedness and other obligations owed to Seller or a
Transferor (at the time it arises, and before giving effect to any transfer or
conveyance under the Transfer Agreement, the Receivables Sale Agreement or
hereunder) or in which Seller or a Transferor has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by a Transferor, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto.  Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
 
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of April 4, 2000, between Originator and Seller, as the same may be
amended, restated or otherwise modified from time to time.
 
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
 
“Reduction Notice” has the meaning set forth in Section 1.3.
 
“Reduction Pro Rata Share” means, for any Conduit Group and on any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the aggregate amount of Capital of all Purchaser Interests assigned to such
Conduit Group and outstanding as at such date, and the denominator of which is
the Aggregate Capital.
 
“Regulatory Change” has the meaning set forth in Section 10.2(a).
 
“Reinvestment” has the meaning set forth in Section 2.2.
 
“Related Security” means, with respect to any Receivable:
 
(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by a Transferor gave
rise to such Receivable, and all insurance contracts with respect thereto,
 
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
 
(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
 
(v) all Records related to such Receivable,
 
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Transfer Agreement in respect of such Receivable and all
of Seller’s right, title and interest in, to and under the Performance
Undertaking, and
 
(vii) all proceeds of any of the foregoing.
 
“Relevant Conduit” means with respect to the Conduit Group that includes BTMU as
a Committed Purchaser, either Gotham or Victory.
 
“Required Notice Period” means the number of days required notice (received no
later than 12:00 p.m. (New York time) on the day such notice is delivered) set
forth below applicable to the Aggregate Reduction indicated below:
 
Aggregate Reduction
Required Notice Period
≤$100,000,000
two Business Days
>$100,000,000
five Business Days



“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
 
“Servicer” means at any time the Person (which may be the Administrative Agent
or any Agent) then authorized pursuant to Article VIII to service, administer
and collect Receivables.
 
“Servicing Fee” has the meaning set forth in Section 8.6.
 
“Settlement Date” means (A) the sixteenth day of each month, and (B) the last
day of the relevant Tranche Period in respect of each Committed Purchaser
Interest.
 
“Settlement Period” means (A) in respect of each Purchaser Interest of a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Committed Purchaser Interest, the entire Tranche Period of such Purchaser
Interest.
 
“SPV” means any special purpose entity (including, without limitation, Seller)
established for the purpose of purchasing receivables in connection with a
receivables securitization transaction permitted under all material financing
arrangements pursuant to which Provider is a debtor or an obligor.
 
“Stress Factor” means a factor of 2.0 times.
 
“Sub-Servicer” means EPC and any other Person in its capacity as a sub-servicer
in accordance with Section 8.1(b).
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Seller.
 
“Terminating Commitment Availability” means, with respect to any Terminating
Committed Purchaser, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (ii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Committed
Purchaser, minus, an amount equal to 2% of such Commitment, minus, (b) the
Capital of the Purchaser Interests funded by such Terminating Committed
Purchaser.
 
“Termination Date” has the meaning set forth in Section 2.2.
 
“Termination Percentage” has the meaning set forth in Section 2.2.
 
“Terminating Committed Purchaser” has the meaning set forth in Section 4.6.
 
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
 
“Tranche Period” means, with respect to any Committed Purchaser Interest:
 
(a)  if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the Administrative Agent, the relevant Agent and Seller,
commencing on a Business Day selected by Seller or the Administrative Agent and
the relevant Agent pursuant to this Agreement.  Such Tranche Period shall end on
the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Tranche Period, provided, however, that
if there is no such numerically corresponding day in such succeeding month, such
Tranche Period shall end on the last Business Day of such succeeding month; or
 
(b)  if Yield for such Purchaser Interest is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by Seller
and agreed to by the Administrative Agent and the relevant Agent, provided no
such period shall exceed one month.
 
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day would fall in a new month, such Tranche Period shall end
on the immediately preceding Business Day.  In the case of any Tranche Period
for any Purchaser Interest which commences before the Amortization Date and
would otherwise end on a date occurring after the Amortization Date, such
Tranche Period shall end on the Amortization Date.  The duration of each Tranche
Period which commences after the Amortization Date shall be of such duration as
selected by the Administrative Agent and the relevant Agent.
 
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Transfer Agreement, each Collection
Account Agreement, the Performance Undertaking, the Fee Letter, the Subordinated
Note (as defined in the Receivables Sale Agreement), each Revolving Note (as
defined in the Transfer Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.
 
“Transferor” means each of Originator and each Original Seller.
 
“Transfer Agreement” has the meaning set forth in the Receivables Sale
Agreement.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Yield” means for each respective Tranche Period relating to Committed Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
 
 
“Yield and Servicer Reserve” means, on any date an amount equal to the sum of
(i) (BTMU’s Prime Rate multiplied by ADSO Reserve) divided by 360, and (ii)
(2.4% multiplied by ADSO Reserve) divided by 360.
 
where:
 
ADSO                                =           As of the last day of each
calendar month, the highest
 
Days Sales Outstanding during the most recent twelve
 
months preceding the last day of such calendar month.
 
 
ADSO Reserve
=
ADSO multiplied by the Stress Factor

 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.
 
